ICJ_050_BarcelonaTraction1962_BEL_ESP_1970-02-05_JUD_01_ME_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA BARCELONA
TRACTION, LIGHT AND POWER
COMPANY, LIMITED

(NOUVELLE REQUÊTE: 1962)
(BELGIQUE c. ESPAGNE)
DEUXIÈME PHASE

ARRÊT DU 5 FÉVRIER 1970

1970

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
THE BARCELONA TRACTION, LIGHT
AND POWER COMPANY, LIMITED

(NEW APPLICATION: 1962)
(BELGIUM y. SPAIN)
SECOND PHASE

JUDGMENT OF 5 FEBRUARY 1970
Mode officiel de citation:

Barcelona Traction, Light and Power Company, Limited,
arrêt, C.I.J. Recueil 1970, p.3.

Official citation:

Barcelona Traction, Light and Power Company, Limited,
Judgment, I.C.J. Reports 1970, p. 3.

 

Sales number 9 7

 

 

 
1970
5 février
Rôle général:
n° 50

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1970

5 février 1970

AFFAIRE DE LA BARCELONA
TRACTION LIGHT AND POWER
COMPANY LIMITED

(NOUVELLE REQUETE: 1962)
(BELGIQUE c. ESPAGNE)
DEUXIEME PHASE

Question de recevabilité — Qualité du gouvernement demandeur pour agir.

Demande présentée pour le compte de personnes physiques et morales qui
seraient actionnaires d’une société anonyme étrangère et visant des actes qualifiés
@illicites dirigés contre cette société — Nature de la société anonyme en droit
interne en général — Distinction entre atteinte aux droits de la société et atteinte
aux droits propres de l’actionnaire — Distinction entre droits et intérêts — Aucune
atteinte aux droits propres de l'actionnaire n’est invoquée — Le préjudice aux
intérêts des actionnaires découlant du préjudice aux droits de la société ne suffit
pas à justifier une réclamation.

Protection diplomatique — Principe général de la protection de la société par son
Etat national — Société constituée dans un Etat tiers reconnu par les deux Parties
comme étant I’ Etat national de la société — Circonstances pouvant éventuellement
justifier des exceptions au principe général: hypothèse de la disparition de la
société; hypothèse du défaut de qualité pour agir de l’Etat national de la société
— Le fait que la protection del’ Etat national de la société n’est pas poursuivie jus-
qu’au bout ne constitue pas un obstacle juridique — L’absence d’un lien de juri-
diction obligatoire entre l’ Etat national de la société et l’Etat défendeur n’est pas
pertinente.

Les investissements à l'étranger comme élément des ressources économiques
d’une nation — Préjudice causé à de tels investissements — Aucune responsabilité
en l'absence d'atteinte aux droits reconnus de I Etat.

Applicabilité éventuelle de considérations d'équité — Droit de protection des
intérêts des actionnaires en cas d’inapplicabilité du principe général — Difficultés
d'ordre pratique engendrées par tout système de droits concurrents ou subsidiaires
— Inapplicabilité des considérations d'équité si’ Etat national de la société est en
mesure d’agir.

4
4 BARCELONA TRACTION (ARRÊT)

ARRÊT

Présents: M. BUSTAMANTE Y RIVERO, Président; M. KORETSKY, Vice-Président;
sir Gerald FITZMAURICE, MM. TANAKA, Jessup, MORELLI, PADILLA
NERVO, FORSTER, GROS, AMMOUN, BENGZON, PETRÉN, LACHS,
ONYEAMA, juges; MM. ARMAND-UGON, RIPHAGEN, juges ad hoc;
M. AQUARONE, Greffier.

En l’affaire de la Barcelona Traction, Light and Power Company, Limited
(nouvelle requête: 1962),

entre

le Royaume de Belgique,
représenté par

le chevalier Y. Devadder, jurisconsulte du ministère des Affaires étrangères
et du Commerce extérieur,

comme agent,

M. H. Rolin, professeur honoraire à la Faculté de droit de l’Université libre
de Bruxelles, avocat à la Cour d’appel de Bruxelles,

comme coagent et conseil,

assistés par

M™ S. Bastid, professeur à la Faculté de droit de l’Université de Paris,

M. J. Van Ryn, professeur à la Faculté de droit de l’Université libre de
Bruxelles, avocat à la Cour de cassation de Belgique,

M. M. Grégoire, avocat à la Cour d’appel de Bruxelles,

M. F. A. Mann, professeur honoraire à la Faculté de droit de l’Université
de Bonn, solicitor près la Cour suprême d’Angleterre,

M. M. Virally, professeur aux Facultés de droit des Universités de Genève et
de Strasbourg et à l’Institut universitaire de hautes études internationales
de Genève,

M. E. Lauterpacht, maitre de conférences à l’Université de Cambridge,
membre du barreau anglais,

M. A. S. Pattillo, Q.C., membre du barreau de l'Ontario (Canada),

M. M. Slusny, chargé de cours à la Faculté de droit de l’Université libre de
Bruxelles, avocat à la Cour d’appel de Bruxelles,

M. P. Van Ommeslaghe, professeur extraordinaire à la Faculté de droit de
l'Université libre de Bruxelles, avocat à la Cour d’appel de Bruxelles,

M. M. Waelbroeck, professeur extraordinaire à la Faculté de droit de l’Uni-
versité libre de Bruxelles,

M. J. Kirkpatrick, chargé de cours à la Faculté de droit de l’Université libre
de Bruxelles, avocat à la Cour d’appel de Bruxelles,

comme conseils,

M. H. Bachrach, membre du barreau de l'Etat et du barreau fédéral de
New York,

comme conseil adjoint et secrétaire,
5 BARCELONA TRACTION (ARRÊT)

et par

M. L. Prieto-Castro, professeur à la Faculté de droit de l’Université de
Madrid,

M. M. Olivencia Ruiz, professeur à la Faculté de droit de l'Université de
Séville,

M. J. Girén Tena, professeur à la Faculté de droit de l’Université de Valla-
dolid,

comme conseils-experts en droit espagnol,
et

l'Etat espagnol
représenté par
M. J. M. Castro-Rial, professeur, conseiller juridique du ministère des
Affaires étrangères,
comme agent,
assisté par
M. R. Ago, professeur de droit international à la Faculté de droit de l’Univer-
sité de Rome,
M. M. Bos, professeur de droit international à la Faculté de droit de l’Univer-
sité d’Utrecht,
M. P. Cahier, professeur de droit international à l’Institut universitaire de
hautes études internationales de Genéve,
M. J. Carreras Llansana, professeur à la Faculté de droit de l’Université de
Navarre,
M. F. de Castro y Bravo, professeur, conseiller juridique du ministére des
Affaires étrangères,
M. J. M. Gil-Robles Quifiones, professeur à la Faculté de droit de l’Univer-
sité d’Oviedo,
M. M. Gimeno Fernandez, magistrat 4 la Cour supréme, Madrid,
M. P. Guggenheim, professeur de droit international à l'Institut universitaire
. de hautes études internationales de Genève,
M. E. Jiménez de Aréchaga, professeur de droit international à la Faculté de
droit de l’Université de Montevideo,
M. A. Malintoppi, professeur de droit international à la Faculté des sciences
politiques de l’Université de Florence,
M. F. Ramirez, secrétaire général de l’Institut espagnol de monnaie étrangère,
Madrid,
M. P. Reuter, professeur à la Faculté de droit de l’Université de Paris,
M. J. M. Rivas Fresnedo, inspecteur-expert du ministère des Finances,
Madrid,
M. J. L. Sureda Carrién, professeur à la Faculté de droit de l’Université de
Barcelone,
M. D. Triay Moll, inspecteur-expert du ministère des Finances, Madrid,
M. R. Uria Gonzalez, professeur à la Faculté de droit de l’Université de
Madrid,
sir Humphrey Waldock, C.M.G., O.B.E., Q.C., professeur de droit inter-
national public à l'Université d’Oxford (chaire Chichele),
M. P. Weil, professeur à la Faculté de droit de l’Université de Paris,

comme conseils ou avocats,
6 BARCELONA TRACTION (ARRÊT)

et par
M. J. M. Lacleta y Muñoz, secrétaire d’ambassade,
M. L. Martinez-Agullé, secrétaire d’ambassade,

comme secrétaires,

La Cour,
ainsi composée,

rend l’arrêt suivant:

1. En 1958 le Gouvernement belge a introduit auprès de la Cour internatio-
nale de Justice une requête contre le Gouvernement espagnol afin d’obtenir
réparation du préjudice qui aurait été causé à la société Barcelona Traction,
Light and Power Company, Limited, du fait d’actes prétendument contraires au
droit international commis par des organes de l’Etat espagnol. Après le dépôt
du mémoire belge et la présentation d’exceptions préliminaires soulevées par le
Gouvernement espagnol, le Gouvernement belge a renoncé à poursuivre
l'instance, en raison de négociations entre les représentants des intérêts privés
en cause. L'affaire a été rayée du rôle général de la Cour le 10 avril 1961.

2. Le 19 juin 1962, les négociations précitées n’ayant pu aboutir, le Gouverne-
ment belge a présenté à la Cour une nouvelle requête demandant réparation du
préjudice qu’auraient subi des ressortissants belges, actionnaires de la société
Barcelona Traction, du fait d’actes prétendument contraires au droit internatio-
nal commis à l'égard de la société par des organes de l’Etat espagnol. Le 15 mars
1963 le Gouvernement espagnol a soulevé quatre exceptions préliminaires à
l'encontre de la requête belge.

3. Par arrêt du 24 juillet 1964, la Cour a rejeté les deux premières exceptions
préliminaires. Selon la première, le fait qu’il avait été mis fin, en application de
l'article 69, paragraphe 2, du Règlement de la Cour, à l’instance antérieure
relative aux mêmes événements survenus en Espagne avait enlevé au Gouverne-
ment belge le droit d’introduire la présente instance. Selon la deuxième, même
si tel n’était pas le cas, la Cour n’était pas compétente car la base juridiction-
nelle indispensable pour obliger l’Éspagne à se soumettre à la juridiction de la
Cour n'existait pas. La Cour a joint au fond les troisième et quatrième excep-
tions préliminaires. Selon la troisième, la demande était irrecevable parce que le
Gouvernement belge n’avait pas qualité pour intervenir ou présenter une
demande judiciaire pour le compte d'intérêts belges dans une société canadienne,
à supposer que le caractère belge de ces intérêts fût établi, ce que niait le Gou-
vernement espagnol. Selon la quatrième, même si le Gouvernement belge avait
la qualité voulue pour agir, la demande n’en demeurait pas moins irrecevable
parce que les recours internes n’avaient pas été épuisés à l’égard des actes
incriminés.

4. Les délais pour la suite de la procédure ont été fixés ou prorogés à la
demande des Parties par ordonnances des 28 juillet 1964, 11 juin 1965, 12 janvier
et 23 novembre 1966, 12 avril et 15 septembre 1967 et 24 mai 1968. Dans la
dernière de ces ordonnances, la Cour a constaté avec regret que les délais
initialement fixés par elle pour le dépôt des pièces de la procédure écrite n'avaient
pas été observés et que cette procédure avait été par là considérablement
allongée. La procédure écrite s’est achevée le 1°" juillet 1968, date du dépôt de la
duplique du Gouvernement espagnol.

7
7 BARCELONA TRACTION (ARRÊT)

5. En application de l’article 31, paragraphe 3, du Statut, M. Willem Ripha-
gen, professeur de droit international à l’École des sciences économiques de
Rotterdam, et M. Enrique C. Armand-Ugon, ancien président de la Cour
suprême de Justice de l’Uruguay et ancien membre de la Cour internationale de
Justice, ont été respectivement désignés par le Gouvernement belge et par le
Gouvernement espagnol pour siéger comme juges ad hoc.

6. En application de l’article 44, paragraphe 2, du Règlement, les pièces de la
procédure écrite ont, après consultation des Parties, été mises à la disposition
des Gouvernements du Chili, des Etats-Unis d'Amérique et du Pérou. En
application du paragraphe 3 du même article, ces pièces ont, avec l’Assentiment
des Parties, été rendues accessibles au public à dater du 10 avril 1969.

7. Au cours de soixante-quatre audiences tenues entre le 15 avril et le 22
juillet 1969, la Cour a entendu en leurs plaidoiries et réponses : pour le Gouver-
nement belge, le chevalier Devadder, agent, M. Rolin, coagent et conseil,
M°° Bastid, MM. Van Ryn, Grégoire, Mann, Virally, Lauterpacht et Pattillo,
conseils; et pour le Gouvernement espagnol, M. Castro-Rial, agent, MM. Ago,
Carreras, Gil-Robles, Guggenheim, Jiménez de Aréchaga, Malintoppi, Reuter,
Sureda, Uria, sir Humphrey Waldock et M. Weil, conseils ou avocats.

8. La Barcelona Traction, Light and Power Company, Limited, est une
société holding constituée en 1911 à Toronto (Canada), où se trouve son
siège. En vue de créer et de développer en Catalogne (Espagne) un réseau
de production et de distribution d'énergie électrique, elle avait fondé un
certain nombre de sociétés auxiliaires — sociétés exploitantes, financières
et titulaires de concessions. Trois de ces sociétés, dont elle possédait
entièrement ou presque entièrement les actions, avaient été constituées
conformément au droit canadien et elles avaient leur siège au Canada
(il s'agissait de l’Ebro Irrigation and Power Company, Limited, de la
Catalonian Land Company, Limited, et de l’International Utilities
Finance Corporation, Limited). Les autres avaient été constituées en
vertu du droit espagnol et avaient leur siège en Espagne. Lorsque la
guerre civile espagnole éciata, le groupe assurait, par les sociétés auxi-
liaires chargées de l’exploitation, la majeure partie des besoins de la
Catalogne en électricité.

9. Selon le Gouvernement belge, quelques années après la première
guerre mondiale, les actions de la Barcelona Traction passèrent en grande
partie entre les mains de ressortissants belges, personnes physiques ou
morales, et un très fort pourcentage des actions n’a cessé depuis lors d’ap-
partenir à des ressortissants belges, notamment à la Société internationale
d’énergie hydro-électrique (Sidro) dont le principal actionnaire, la Société
financière de transports et d’entreprises industrielles (Sofina), est elle-
même une société où les intérêts belges sont prépondérants. De l’avis du
Gouvernement belge, le fait que de gros paquets d’actions furent transférés

8
8 BARCELONA TRACTION (ARRÊT)

pendant certaines périodes à des nominees américains, pour protéger ces
valeurs en cas d’invasion du territoire belge au cours de la seconde guerre
mondiale, est sans pertinence à cet égard, car ce sont des Belges, en parti-
culier la Sidro, qui sont demeurés Îes vrais propriétaires des titres.
Pendant un certain temps les actions furent confiées à un trustee, mais le
Gouvernement belge affirme que le trust avait pris fin en 1946. Le Gou-
vernement espagnol fait au contraire valoir que la nationalité belge des
actionnaires n’est pas établie et que le trustee ou les nominees doivent
être considérés comme les actionnaires véritables pour les actions dont
il s’agit.

10. La Barcelona Traction émit plusieurs séries d’obligations; certaines
étaient libellées en pesetas, mais la plupart l’étaient en livres sterling,
Les émissions étaient garanties par des Trust Deeds, la sûreté consistant
essentiellement en un privilège sur les actions et obligations de l’Ebro et
d’autres filiales et en une hypothèque constituée par l’Ebro en faveur de
la National Trust Company, Limited, de Toronto; le trustee pour les
obligations en livres sterling était la National Trust. Le service des obliga-
tions en livres était assuré grâce a des versements faits à la Barcelona
Traction par les sociétés auxiliaires exerçant leur activité en Espagne.

11. En 1936 le service des obligations de la Barcelona Traction fut
interrompu du fait de la guerre civile espagnole. En 1940 le paiement des
intérêts des obligations en pesetas fut repris, avec l'autorisation de l’office
espagnol de contrôle des changes dont l’agrément était nécessaire car il
s'agissait des dettes d’une société étrangère, mais l’autorisation de trans-
férer des devises pour le service des obligations en livres fut refusée et le
paiement des intérêts ne reprit jamais.

12. En 1945 la Barcelona Traction proposa un plan d’arrangèment qui
prévoyait le remboursement de la dette en livres. Les autorités espagnoles
ayant refusé d’autoriser les transferts de devises nécessaires, ce plan fut
modifié à deux reprises. Sous sa dernière forme, le plan prévoyait notam-
ment que l’Ebro procéderait au remboursement anticipé d’obligations en
pesetas de la Barcelona Traction, ce qui demandait toujours une autori-
sation. Celle-ci fut refusée par les autorités espagnoles. Plus tard, lorsque
le Gouvernement belge se plaignit des refus opposés aux transferts de
devises, à défaut desquels la dette obligataire ne pouvait être honorée, le
Gouvernement espagnol fit valoir que les autorisations de transfert
étaient subordonnées à la preuve que les devises devaient servir à rem-
bourser des dettes résultant d’apports effectifs de capitaux étrangers en
Espagne et que cette preuve n’avait pas été faite.

13. Par requête du 9 février 1948, trois porteurs espagnols d’obligations
de la Barcelona Traction payables en livres, obligations qu’ils avaient
récemment acquises, demandèrent au tribunal de Reus (province de
Tarragone) la mise en faillite de la société pour non-paiement d'intérêts.
Cette requête fut admise par ordonnance du 10 février 1948 et un juge-
ment prononçant la faillite fut rendu le 12 février. Le jugement de faillite
comportait la nomination d’un commissaire et d’un séquestre provisoire

9
9 BARCELONA TRACTION (ARRÊT)

et un ordre de saisie des biens de la Barcelona Traction, de l’Ebro et de
la Compañia Barcelonesa de Electricidad, autre société auxiliaire.

14. La Barcelona Traction et l’Ebro avaient remis en dépôt les actions
de l’Ebro et de la Barcelonesa à la National Trust de Toronto, pour
garantir des obligations qu’elles avaient elles-mêmes émises. Toutes les
actions de l’Ebro et toutes les actions ordinaires de la Barcelonesa étant
détenues hors d’Espagne, la prise de possession de ces actions fut quali-
fiée de «médiate et civilissime », c’est-à-dire qu’elle ne s’accompagnait
pas d’une appréhension matérielle des titres. En application du jugement,
le commissaire à la faillite destitua immédiatement les principaux diri-
geants des deux sociétés et, dans les semaines qui suivirent, le séquestre
provisoire nomma des administrateurs espagnols et constata que les
sociétés étaient ainsi «normalisées ». Peu après la déclaration de faillite,
les requérants obtenaient que la prise de possession et les mesures con-
nexes fussent étendues aux autres sociétés auxiliaires.

15. Des recours furent introduits en Espagne contre le jugement
déclaratif de faillite et les décisions connexes par la Barcelona Traction,
par la National Trust, par les sociétés auxiliaires et par leurs administra-
teurs ou leur personnel dirigeant. Toutefois la Barcelona Traction, qui
n’avait pas reçu notification de justice concernant la procédure de faillite
et n’avait pas été représentée devant le tribunal de Reus en février, n’agit
pas en justice avant le 18 juin 1948. En particulier elle n’intenta pas de
recours en opposition contre le jugement de faillite dans le délai de huit
jours prévu par la loi espagnole à compter de la date de publication du
jugement. Le Gouvernement belge fait valoir que ce délai de huit jours
n’a jamais commencé à courir parce que la notification et la publication
n’avaient pas été effectuées conformément à la loi.

16. Des déclinatoires contestant la compétence du juge de Reus et la
juridiction espagnole furent présentés par quelques obligataires et eurent
un effet suspensif sur les recours; la décision sur la question de compétence
se trouva encore retardée du fait d’une longue procédure introduite par la
société Genora, créancière de la Barcelona Traction, qui contestait à cette
dernière le droit d’être partie à la procédure sur la compétence. L’un des
déclinatoires ne fut finalement rejeté par la cour d’appel de Barcelone
qu’en 1963, après le dépôt de la requête belge devant la Cour inter-
nationale de Justice.

17. En juin 1949 la cour d’appel de Barcelone rendit, à la demande de
la société Namel, la société Genora étant partie intervenante, un arrêt
qui ouvrait la voie à la convocation de l’assemblée des créanciers en vue
de l’élection des syndics de faillite, en excluant l’effet suspensif du déclina-
toire de compétence à l’égard de la procédure nécessaire à cette fin. Des
syndics furent alors élus et firent décider que seraient créés de nouveaux
titres des sociétés auxiliaires, annulant les titres qui se trouvaient hors
d’Espagne (décembre 1949) et que le siège de l’Ebro et de la Catalonian
Land serait désormais à Barcelone et non plus à Toronto. Enfin, en août

10
10 BARCELONA TRACTION (ARRÊT)

1951, les syndics obtinrent du juge l’autorisation de vendre «la totalité
des actions avec tous leurs droits inhérents, représentant le capital social »
des sociétés auxiliaires, sous la forme des nouveaux titres de ces sociétés.
La vente eut lieu par adjudication publique le 4 janvier 1952 sur la base
d’un cahier des charges et devint effective le 17 juin 1952. L’adjudicataire
fut une société nouvellement constituée, Fuerzas Eléctricas de Cataluña,
S.A. (Fecsa), qui obtint ainsi un contrôle complet de l’entreprise en
Espagne.

18. Des recours furent intentés sans succès devant le tribunal de Reus,
diverses juridictions de Barcelone et la Cour suprême d’Espagne, notam-
ment par la Barcelona Traction, par la National Trust et par la société
belge Sidro en tant qu’actionnaire de la Barcelona Traction contre la
vente et les opérations qui l'avaient précédée ou suivie. Selon le Gouver-
nement espagnol, il a été rendu au total dans l’affaire, avant le dépôt de
la requête belge, 2736 ordonnances, 494 jugements et 37 arrêts. Aux fins
du présent arrêt, il n’est pas nécessaire d’en fournir le détail.

19. Après le jugement de faillite, les Gouvernements du Royaume-Uni,
du Canada, des Etats-Unis et de la Belgique firent des démarches auprès
du Gouvernement espagnol.

20. Le Gouvernement britannique fit une démarche auprès du Gou-
vernement espagnol dès le 23 février 1948 au sujet de la mise en faillite
de la Barcelona Traction et de la saisie de ses avoirs et de ceux de l’Ebro
et de la Barcelonesa et il indiqua qu’il s’intéressait à la situation des
obligataires résidant au Royaume-Uni. Par la suite il appuya les démar-
ches faites par le Gouvernement canadien.

21. Le Gouvernement canadien adressa une série de représentations
au Gouvernement espagnol dans des notes diplomatiques dont la première
était datée du 27 mars 1948 et la dernière du 21 avril 1952; en outre, des
démarches d’un caractère moins officiel furent effectuées en juillet 1954
et en mars 1955. Le Gouvernement canadien se plaignit d’abord des
dénis de justice qui auraient été commis en Espagne à l’égard de la
Barcelona Traction, de l’Ebro et de la National Trust. I] fonda ensuite
plus particulièrement ses réclamations sur des actes dont la société Ebro
aurait été victime en violation des dispositions conventionnelles appli-
cables entre l'Espagne et le Canada. Le Gouvernement espagnol ne donna
aucune suite à une proposition canadienne de soumettre le différend à
l'arbitrage et le Gouvernement canadien se borna ensuite, avant d’inter-
rompre toute action, à s’efforcer de favoriser un règlement amiable entre
les groupes privés intéressés.

22. Le Gouvernement des Etats-Unis intervint auprès du Gouverne-
ment espagnol en faveur de la Barcelona Traction par une note du
22 juillet 1949 appuyant une note canadienne datée de la veille. Il pour-
suivit ensuite son action par la voie diplomatique et par d’autres moyens.
Comme le Gouvernement des Etats-Unis faisait état d'intérêts américains
dans la Barcelona Traction, le Gouvernement espagnol en tire la con-

11
11 BARCELONA TRACTION (ARRÊT)

clusion que, le Gouvernement des Etats-Unis ne protégeant habituelle-
ment que des investissements américains substantieis, il y a lieu de
présumer l’existence d’intérêts américains si considérables que cela exclue
la prépondérance des intérêts belges. Le Gouvernement belge estime que
le Gouvernement des Etats-Unis avait la préoccupation plus générale
de voir appliquer un traitement équitable aux investissements étrangers
en Espagne et à cet égard il se réfère entre autres à une note de ce gouver-
nement datée du 5 juin 1967.

23. Le Gouvernement espagnol ayant indiqué dans une note du
26 septembre 1949 que l’Ebro n'avait pas apporté la preuve de l’origine
et de la réalité de la dette obligataire, ce qui justifiait le refus des transferts
de devises, les Gouvernements belge et canadien envisagèrent de proposer
au Gouvernement espagnol la constitution d’une commission tripartite
chargée d’examiner le problème. Avant que la proposition ne lui fût
présentée, le Gouvernement espagnol suggéra en mars 1950 la création
d’une commission où seuls seraient représentés, aux côtés de l'Espagne,
le Canada et le Royaume-Uni. Les Gouvernements britannique et
canadien acceptèrent. Les travaux de la commission aboutirent à une
déclaration conjointe des trois gouvernements en date du 11 juin 1951
où il était dit notamment que l'attitude adoptée par le Gouvernement
espagnol en n’autorisant pas les transferts de devises demandés était
pleinement justifiée. Le Gouvernement belge protesta contre le fait qu’il
n’avait pas été invité à désigner un expert pour prendre part a l’enquéte
et réserva ses droits; devant la Cour, il a soutenu que la déclaration
conjointe de 1951 qui se fondait sur les travaux de la commission, étant
res inter alios acta, ne lui était pas opposable.

24. Le Gouvernement belge intervint auprès du Gouvernement espa-
gnol, le même jour que le Gouvernement canadien, par une note du
27 mars 1948. Son action diplomatique se poursuivit jusqu’au moment
où le Gouvernement espagnol repoussa une proposition belge de recours
à l'arbitrage (fin 1951). Après l'admission de l'Espagne aux Nations
Unies (1955) qui, ainsi que la Cour l’a constaté en 1964, remettait en
vigueur la clause de juridiction obligatoire contenue dans le traité hispano-
belge de conciliation, de règlement judiciaire et d’arbitrage de 1927, le
Gouvernement belge tenta de nouvelles démarches. A la suite du rejet
d’un projet de compromis, il décida de soumettre unilatéralement le
litige à la Cour.

25. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

12
12

BARCELONA TRACTION (ARRÊT)

Au nom du Gouvernement belge,
dans la requête:

« Plaise à la Cour

1° dire et juger que les mesures, actes, décisions et omissions des organes
de l’Etat espagnol décrits dans la présente requête sont contraires au droit
des gens et que l’Etat espagnol est tenu, à l’égard de la Belgique, de réparer
le préjudice qui en est résulté pour les ressortissants belges, personnes
physiques et morales, actionnaires de la Barcelona Traction;

2° dire et juger que cette réparation doit, autant que possible, effacer
toutes les conséquences que ces actes contraires au droit des gens ont eues
pour lesdits ressortissants et que l’Etat espagnol est tenu, dès lors, d’assurer,
si possible, l'annulation du jugement de faillite et des actes judiciaires et
autres qui en ont découlé, en assurant aux ressortissants belges lésés tous
les effets juridiques devant résulter pour eux de cette annulation; détermi-
ner, en outre, l'indemnité à verser par l’Etat espagnol à ]’Etat belge à raison
de tous les préjudices accessoires subis par les ressortissants belges par
suite des actes incriminés, en ce compris la privation de jouissance et les
frais exposés pour la défense de leurs droits;

3° dire et juger, au cas où l'effacement des conséquences des actes
incriminés se révélerait impossible, que l’Etat espagnol sera tenu de verser
à l'Etat belge, à titre d’indemnité, une somme équivalant à 88% de la
valeur nette de l'affaire au 12 février 1948; cette indemnité devant être
augmentée d’une somme correspondant à tous les préjudices accessoires
subis par les ressortissants belges par suite des actes incriminés, en ce
compris la privation de jouissance et les frais exposés pour la défense de
leurs droits »;

dans le mémoire:

13

« Plaise à la Cour

I. dire et juger que les mesures, actes, décisions et omissions des organes
de l’Etat espagnol décrits dans le présent mémoire sont contraires au droit
des gens et que l’Etat espagnol est tenu, à l’égard de la Belgique, de réparer
le préjudice qui en est résulté pour les ressortissants belges, personnes
physiques et morales, actionnaires de la Barcelona Traction;

II. dire et juger que cette réparation doit, autant que possible, effacer
toutes les conséquences que ces actes contraires au droit des gens ont
eues pour lesdits ressortissants et que l'Etat espagnol est tenu, dès lors, si
possible, d’assurer par voie administrative l’annulation du jugement de
faillite et des actes judiciaires et autres qui en ont découlé, en assurant
auxdits ressortissants belges lésés tous les effets juridiques devant résulter
pour eux de cette annulation; déterminer, en outre, l’indemnité à verser
par l’Etat espagnol à l'Etat belge à raison de tous les préjudices accessoires
subis par les ressortissants belges par suite des actes incriminés, en ce
compris la privation de jouissance et les frais exposés pour la défense de
leurs droits;
13

BARCELONA TRACTION (ARRÊT)

II]. dire et juger, au cas où l’effacement des conséquences des actes
incriminés se révélerait impossible, que l’Etat espagnol sera tenu de verser
à l’Etat belge, à titre d’indemnité, une somme équivalant à 88% du
montant de 88 600 000 dollars fixé au paragraphe 379 du présent mémoire,
cette indemnité devant être augmentée d’une somme correspondant à tous
les préjudices accessoires subis par lesdits ressortissants belges par suite des
actes incriminés, en ce compris la privation de jouissance, les frais exposés
pour la défense de leurs droits et l’équivalent en capital et intérêts du
montant des obligations de la Barcelona Traction détenues par des ressor-
tissants belges et de leurs autres créances à charge des sociétés du groupe,
dont le recouvrement n’a pu avoir lieu par suite des actes dénoncés »;

dans la réplique:

14

«Plaise à la Cour, rejetant toutes autres conclusions plus amples ou
contraires de l’Etat espagnol,

dire et juger

1°) que la requête présentée par le Gouvernement belge est recevable;

2°) que l'Etat espagnol est responsable du préjudice subi par l'Etat
belge dans la personne de ses ressortissants, actionnaires de la Barcelona
Traction, du fait des actes contraires au droit international commis par ses
organes et qui ont conduit au dépouillement total du groupe de la Barcelona
Traction;

3°) que l'Etat espagnol est tenu d’assurer la réparation dudit préjudice;

4°) que ce préjudice peut être évalué à 78 millions de dollars des Etats-
Unis représentant 88% de la valeur nette, au 12 février 1948, des avoirs
dont le groupe Barcelona Traction a été dépouillé;

5°) que l’Etat espagnol est, en outre, tenu de payer, à titre forfaitaire et
pour couvrir la perte de jouissance, un irttérêt compensatoire au taux de
6% sur le susdit montant de 78 millions de dollars, et ce depuis le 12 février
1948 jusqu’à la date de l’arrêt;

6°) que l’Etat espagnol doit, en outre, payer une somme évaluée pro-
visoirement à 3 800 000 dollars des Etats-Unis, destinée à couvrir les frais
exposés par les ressortissants belges pour la défense de leurs droits depuis
le 12 février 1948;

7°) que l'Etat espagnol sera redevable aussi d’une somme de 433 821
livres sterling représentant le montant, en principal et intérêts, au 4 janvier
1952, des obligations en livres de la Barcelona Traction détenues par
lesdits ressortissants, ainsi que d’une somme de 1 623 127 dollars des
Etats-Unis représentant la créance d’un desdits ressortissants à l’égard
d’une société filiale de la Barcelona Traction, en ce compris une indemnité
forfaitaire pour manque à gagner résultant de la résiliation prématurée
d’une convention;

qu’il sera dû sur ces sommes un intérêt de 6% l’an calculé depuis le
4 janvier 1952 en ce qui concerne le montant de 433 821 livres et depuis le
12 février 1948 en ce qui concerne le montant de 1 623 127 dollars et ce
jusqu’à la date de l’arrêt;

8°) que l'Etat espagnol est également redevable des intérêts moratoires,
déterminés par référence au taux généralement usité, sur le montant des
14

BARCELONA TRACTION (ARRÊT)

indemnités, à compter de la décision de la Cour fixant celles-ci et jusqu’à
la date du paiement;

9°) subsidiairement aux 4°) à 6°) ci-dessus, que le montant de l’indemnité
revenant à l’Etat belge sera établi par voie d’une expertise à ordonner par
la Cour; donner acte au Gouvernement belge qu’il se réserve de présenter
en’ prosécution de cause telles observations que de conseil concernant
l’objet et les modalités de cette mesure d’instruction;

10°) et au cas où la Cour estimérait ne pouvoir, sans expertise, se
prononcer sur le montant final de l’indemnité revenant à l’Etat belge,
prendre en considération l’ampleur considérable du préjudice causé, et
accorder, dès à présent, à valoir sur l’indemnité à déterminer après ex-
pertise, une indemnité provisionnelle, dont le montant est laissé à l’appré-
ciation de la Cour. »

Au nom du Gouvernement espagnol,

dans le contre-mémoire:

15

«Plaise à la Cour

dire et juger

J. que la demande belge qui, tout au long de la correspondance diploma-
tique et dans la première requête introduite devant la Cour, a toujours été
une demande formulée en vue de la protection de la société Barcelona
Traction, n’a pas changé de nature dans la deuxième requête, quelles que
soient les modifications apparentes qu’on y a apportées;

que même si la demande belge avait véritablement pour objet, non pas
la société Barcelona Traction mais ceux que le Gouvernement belge qualifie
tantôt d’«actionnaires belges», tantôt d’«intéréts belges» dans cette
société et le préjudice prétendument subi par ces «actionnaires » ou par ces
«intérêts », il n’en resterait pas moins que le Gouvernement beige n’a
valablement prouvé ni que les titres de la société en question aient appar-
tenu aux dates critiques à des «actionnaires belges », ni non plus, d’ailleurs,
qu’il y ait finalement, dans l'affaire soumise à la Cour, une présence
prépondérante d’«intérêts belges » réels;

que même si la demande belge avait effectivement pour bénéficiaires de
prétendus «actionnaires » de Barcelona Traction qui seraient «belges », ou
encore de prétendus «intérêts belges » réels ayant le volume qu’on voudrait
leur prêter, les principes généraux du droit international régissant la
matière, confirmés par une pratique sans exceptions, n’admettent pas que
PEtat national d’actionnaires ou d’«intérêts », quels que soient leur nombre
ou leur importance, puisse présenter en faveur de ces derniers une récla-
mation dans laquelle il ferait valoir un préjudice prétendument illicite subi
par la société, qui a la nationalité d’un Etat tiers;

que, dès lors, le Gouvernement belge n’a pas qualité pour agir en la
présente affaire;

IT. qu’une règle de droit international général, confirmée dans la
jurisprudence tout comme dans la doctrine et reprise par l’article 3 du
traité hispano-belge de conciliation, de règlement judiciaire et d’arbitrage
du 19 juillet 1927, exige que les particuliers prétendument lésés par une
15 BARCELONA TRACTION (ARRÊT)

mesure contraire au droit international aient utilisé et épuisé les voies et
moyens de recours offerts par l’ordre juridique interne avant que la pro-
tection diplomatique et surtout judiciaire puisse être exercée en leur faveur;

que l’applicabilité de cette règle à la présente affaire n’est pas contestée
et qu’il n’a pas été satisfait à la condition préalable posée par elle;

III. que les procédés organiques de financement de l’entreprise de
Barcelona Traction, tels qu’ils ont été conçus dès sa création et appliqués
constamment par la suite, ont placé celle-ci dans un état permanent de
faillite latente, et que la structure constitutionnelle du groupe et les
relations entre ses membres ont été utilisées pour être l'instrument d’at-
teintes multiples et incessantes aussi bien aux intérêts des créanciers qu’à
lPéconomie et à la loi de l'Espagne, pays dans lequel l’entreprise devait
réaliser toutes ses affaires;

que ces mêmes faits ont entraîné, de la part de l’entreprise, une attitude
vis-à-vis des autorités espagnoles qui ne pouvait provoquer qu’un refus
pleinement justifié de donner suite aux demandes de devises adressées au
Gouvernement espagnol;

que la déclaration de faillite du 12 février 1948, aboutissement naturel
des procédés de l’entreprise, et la procédure de faillite qui a suivi, ont été
en tout conformes aux dispositions de la loi espagnole en la matière, et
qu’au surplus ces dispositions sont comparables à celles d’autres légis-
lations et notamment à la législation belge elle-même;

que le grief d’usurpation de compétence n’est pas fondé lorsque la
faillite d’une société étrangère est rattachée d’une façon quelconque à la
compétence territoriale de l'Etat et qu’il en est certainement ainsi dans le
cas d'espèce;

que l’on ne saurait faire grief aux autorités judiciaires espagnoles d’un
ni de plusieurs dénis de justice au sens propre de ce terme, l’accès aux
tribunaux espagnols n'ayant jamais été refusé à Barcelona Traction et les
décisions judiciaires statuant sur ses demandes et ses recours n’ayant pas
subi de retards injustifiés ou déraisonnables; et qu’on ne peut pas non plus
déceler dans l’activité des autorités espagnoles les éléments d’une violation
du droit international autre qu’un déni de justice;

que la demande de réparation, dont le Gouvernement espagnol conteste
le principe même, constitue, au surplus, eu égard aux conditions de l’affaire,
un exercice abusif du droit de protection diplomatique à propos duquel le
Gouvernement espagnol ne renonce à aucun de ses droits éventuels;

IV. que, partant, la demande belge est rejetée comme irrecevable ou à
défaut comme non fondée »;

dans la duplique:
« Plaise à la Cour
dire et juger
que la demande du Gouvernement belge est déclarée irrecevable ou à
défaut non fondée. » ;

Au cours de la procédure orale, le texte suivant a été présenté a titre de
conclusions finales

16
16

BARCELONA TRACTION (ARRÊT)

au nom du Gouvernement belge,

après l’audience du 9 juillet 1969:

17

«1. Attendu que la Cour a constaté à la page 9 de son arrêt du 24 juillet
1964 que «la requête du Gouvernement belge du 19 juin 1962 a pour objet
la réparation du préjudice qui aurait été causé à un certain nombre de
ressortissants belges présentés comme actionnaires de la société de droit
canadien Barcelona Traction, Light and Power Company, Limited, par le
comportement, prétendu contraire au droit des gens, de divers organes de
l'Etat espagnol à l’égard de cette société et d’autres sociétés de son groupe »;

que c’est donc manifestement à tort que le Gouvernement espagnol, dans
les conclusions jointes au contre-mémoire et dans les plaidoiries de ses
conseils, s’obstine 4 soutenir que la demande belge a pour objet la pro-
tection de la société Barcelona Traction;

2. Que la Barcelona Traction a été déclarée en faillite par jugement du
tribunal de Reus, en Espagne, le 12 février 1948;

3. Que cette société holding avait à cette date une situation financière
parfaitement saine, comme l’avaient ses filiales, sociétés canadiennes ou
espagnoles ayant leurs activités en Espagne;

4. Que, toutefois, la guerre civile d’Espagne et la deuxième guerre
mondiale avaient fait obstacle, de 1936 à 1944, à ce que la Barcelona
Traction pût recevoir, de ses filiales exploitant en Espagne, les devises
nécessaires au service des emprunts en livres sterling émis par elle en vue
du financement des investissements du groupe en Espagne;

5. Que pour remédier à cette situation, les dirigeants de la Barcelona
Traction convinrent en 1945 avec les obligataires, en dépit de l’opposition
du groupe March, d’un plan d’arrangement qui fut approuvé par le
trustee et ratifié par le tribunal canadien compétent; que son exécution fut
rendue impossible par suite de l’opposition des autorités espagnoles du
change, bien que le mode de financement finalement proposé ne comportât
plus, pour l’économie espagnole, de sacrifice quelconque de devises;

6. Que prenant prétexte de cette situation, le groupe March, qui avait
dans l’intervalle procédé à de nouveaux achats d'obligations en quantités
considérables, demanda et obtint le jugement pronongant la faillite de la
Barcelona Traction;

‘7. Que la procédure de faillite fut conduite de manière à aboutir à
l’adjudication au groupe March, qui eut lieu effectivement le 4 janvier
1952, de tous les actifs de la société faillie, d’une valeur très supérieure à
son passif, moyennant prise en charge par l’adjudicataire lui-même du
seul passif obligatoire, que, par de nouveaux achats, il avait concentré
entre ses mains à concurrence d’environ 85%, tandis que le prix en espèces
versé aux syndics, soit dix millions de pesetas — environ 250 000 dollars —,
insuffisant pour couvrir les frais de la faillite, ne leur permit de rien re-
mettre ni à la société faillie, ni à ses actionnaires, ni même de payer ses
créanciers chirographaires ;

8. Attendu que les accusations de fraude formulées par le Gouvernement
espagnol contre la société Barcelona Traction et l’allégation suivant la-
quelle cette société se serait trouvée en état permanent de faillite latente sont
17

18

BARCELONA TRACTION (ARRÊT)

dénuées de toute pertinence en la cause et, au surplus, entièrement mal
fondées ;

9. Attendu que les actes et omissions qui engagent la responsabilité
du Gouvernement espagnol sont imputés par le Gouvernement belge,
d’une part, à certaines autorités administratives, d’autre part, à certaines
autorités judiciaires;

Que l’examen d’ensemble de ces actes et omissions fait apparaître qu’in-
dépendamment de leurs vices propres, ils ont convergé vers un résultat
commun, qui fut le détournement de la procédure de faillite de ses fins
légales vers le transfert forcé et sans indemnité des entreprises du groupe de
la Barcelona Traction au profit d’un groupe privé espagnol, le groupe
March;

I

ABUS DE DROIT, ATTITUDE ARBITRAIRE ET DISCRIMINATOIRE DE CERTAINES
AUTORITES ADMINISTRATIVES

Considérant que les autorités administratives espagnoles se sont com-
portées envers la Barcelona Traction et ses actionnaires d’une maniére
abusive, arbitraire et discriminatoire, en ce que, dans le but de faciliter le
transfert du contrôle des biens du groupe de la Barcelona Traction de
mains belges aux mains d’un groupe privé espagnol, elles ont notamment:

a) fait échouer, en octobre et en décembre 1946, l'exécution de la troisième
modalité de financement du plan d’arrangement, en refusant d’autoriser
Ebro, société canadienne ayant une résidence en Espagne, à payer en
monnaie nationale 64 000 000 de pesetas à des résidents espagnols
pour le compte de la Barcelona Traction, société non résidente, afin que
celle-ci remboursât ses obligations en pesetas circulant en Espagne, et
ce, bien que autorisation d'effectuer le paiement des intérêts de ces
mêmes obligations n'ait pas cessé d’être accordé périodiquement à
Ebro jusqu'à la faillite;

b) en revanche, admis que Juan March, citoyen espagnol résidant notoi-
rement en Espagne, achetât à l'étranger des obligations en livres sterling
de la Barcelona Traction en quantités considérables;

c) fait un usage abusif d’une enquête internationale, à l’écart de laquelle
le Gouvernement belge fut tenu, en altérant gravement le sens des
conclusions de la commission d’experts à laquelle elles attribuèrent la
constatation d’irrégularités de tous genres de nature à entraîner pour
le groupe de la Barcelona Traction des sanctions rigoureuses, ce qui
permit aux syndics, à l’instigation de March, de provoquer la vente
prématurée et à vil prix des avoirs du groupe de la Barcelona Traction
et leur achat par le groupe March grâce à l’octroi de toutes les autori-
sations de change nécessaires ;

Il
USURPATION DE COMPÉTENCE
Considérant que les tribunaux espagnols, en acceptant de connaître de

la faillite de la Barcelona Traction, société de statut canadien ayant son
siège social à Toronto, n’ayant en Espagne ni siège social ni établissement
18

19

BARCELONA TRACTION (ARRÊT)

commercial, n’y possédant aucun bien et n’y exerçant aucune activité, ont
usurpé un pouvoir de juridiction qui ne leur appartenait pas selon le droit
international;

Considérant que la limite territoriale des actes de souveraineté a été
d’autre part manifestement méconnue par les mesures d’exécution prises
à l'égard de biens situés hors du territoire espagnol sans le concours des
autorités étrangères compétentes;

Qu'en effet, les organes de la faillite se virent conférer, par l’artifice de
la possession médiate et civilissime, la faculté d’exercer en Espagne les
droits afférents aux actions se trouvant au Canada de plusieurs sociétés
filiales et sous-filiales, dont ils se réclamèrent, avec l’approbation des
autorités judiciaires espagnoles, pour remplacer les administrateurs de ces
sociétés, modifier leurs statuts, annuler les actions régulièrement émises
par elles et les remplacer par d’autres qu’ils firent imprimer en Espagne et
qu’ils livrèrent à Fecsa lors de la vente dés biens de la société faillie, sans
qu'aucun effort fût tenté pour obtenir de façon régulière la possession des
vrais titres;

Que cette méconnaissance est d’autant plus flagrante que trois des filiales
étaient des sociétés de droit canadien ayant leur siège social au Canada et
que les organes de la faillite prétendirent, avec l’approbation des autorités
judiciaires espagnoles, transformer deux d’entre elles en sociétés de droit
espagnol, alors que pareïl changement n’est pas admis par le droit régissant
le statut de ces sociétés;

UI
DENIS DE JUSTICE LATO SENSU

Considérant qu’un grand nombre de décisions des tribunaux espagnols
sont entachées d'erreur grossière et manifeste dans l'application du droit
espagnol, d’arbitraire ou de discrimination, constituant au regard du
droit international des dénis de justice lato sensu;

Que notamment:

1) Les tribunaux espagnols ont accepté de connaître de la faillite de la
Barcelona Traction en violation flagrante des dispositions applicables du
droit espagnol, qui ne permettent pas de déclarer la faillite d’un débiteur
étranger lorsque ce débiteur ne possède en territoire espagnol ni son
domicile ni tout au moins un établissement;

2) Ces mêmes tribunaux ont déclaré la faillite de la Barcelona Traction
alors que celle-ci n’était pas en état d’insolvabilité, qu’elle n’était pas non
plus en état de cessation de paiements définitif, général et complet, et
qu’elle n’avait pas cessé ses paiements en Espagne; qu'il y avait là une
violation manifeste des dispositions légales applicables du droit espagnol,
et en particulier de l’article 876 du code de commerce de 1885;

3) Le jugement du 12 février 1948 a omis d’ordonner la publication de la
faillite par annonce dans la localité du domicile du failli, ce qui constitue
une violation flagrante de l’article 1044, 5°, du code de commerce de 1829;

4) Les décisions qui refusèrent de respecter le patrimoine distinct des
sociétés filiales et sous-filiales de la Barcelona Traction, en étendant à leurs
biens la saisie résultant de la faillite de la société mère et en méconnaissant
19

20

BARCELONA TRACTION (ARRÊT) ©

ainsi la personnalité juridique propre des sociétés filiales et sous-filiales,
pour l’unique motif que toutes leurs actions appartiendraient à la Barcelona
Traction ou à l’une de ses filiales, ne reposent sur aucune base légale en
droit espagnol, sont purement arbitraires et comportent en toute hypothèse
une violation flagrante de l’article 35 du code civil, des articles 116 et 174
du code de commerce de 1885 (pour ce qui concerne les sociétés de droit
espagnol) et de Particle 15 de ce même code (pour ce qui concerne les
sociétés de droit canadien), ainsi que de l’article 1334 de la loi de procédure
civile;

Si le patrimoine des fiiliales et des sous-filiales avait pu être englobé
dans celui de la Barcelona Traction — quod non —, il eût fallu appliquer à
cette société le régime spécial institué pour le cas de cessation de paiements
de sociétés de service public par les dispositions impératives des articles 930
et suivants du code de commerce de 1885, ainsi que par les lois des 9 avril
1904 et 2 janvier 1915, ce qui ne fut pas fait;

5) Les décisions judiciaires qui ont conféré aux organes de la faillite la
possession fictive (sous la qualification de «possession médiate et civilis-
sime ») des titres de certaines sociétés filiales et sous-filiales, ne reposent sur
aucune base légale dans le droit espagnol de la faillite et sont purement
arbitraires ; elles comportent en outre une violation flagrante non seulement
du principe général reconnu par le droit espagnol comme par la plupart des
autres droits, selon lequel nul ne peut exercer les droits incorporés dans
des titres négociables sans avoir la disposition des titres eux-mêmes, mais
aussi des articles 1334 et 1351 de la loi de procédure civile, ainsi que de
l’article 1046 du code de commerce de 1829, qui exigent que les organes de
la faillite procèdent à l’appréhension matérielle des biens du failli;

6) L’octroi au commissaire, par le jugement déclaratif de faillite, du
pouvoir de procéder à la révocation, à la destitution et à la nomination des
membres du personnel, employés et gérants, des sociétés dont toutes les
actions appartenaient à la Barcelona Traction ou à l’une de ses filiales, ne
repose sur aucune bases légale en droit espagnol et constitue une violation
grossière des dispositions légales mentionnées sub 4), premier alinéa, ci-
dessus, et, en outre, de l’article 1045 du code de commerce de 1829;

7) Les tribunaux espagnols ont approuvé ou toléré que les syndics se
constituent en prétendue assemblée générale de deux sociétés filiales de droit
canadien, et qu’à ce titre ils les transforment en sociétés de droit espagnol,
méconnaissant ainsi gravement la règle consacrée par l’article 15 du code
de commerce de 1885 selon laquelle le statut et le fonctionnement interne
des sociétés étrangères sont régis en Espagne par la loi de leur constitution;

8) Les tribunaux espagnols ont approuvé ou toléré que les syndics se
constituent en prétendues assemblées générales et qu’à ce titre ils modifient
les statuts des sociétés Ebro, Catalonian Land, Uniôn Eléctrica de Cata-
luña, Electricista Catalana, Barcelonesa et Saltos del Segre, annulent leurs
titres et émettent des titres nouveaux; ils ont ainsi manifestement violé tant
Particle 15 du code de commerce de 1885 (à l’égard des deux sociétés de
droit canadien) que les articles 547 et suivants du même code, lesquels ne
permettent l'émission de duplicata que dans les conditions qu’ils déter-
minent; ils ont également gravement méconnu les clauses des Trust Deeds
relatives au droit de vote, au mépris flagrant de la règle non contestée du
20

21

BARCELONA TRACTION (ARRÊT)

droit espagnol selon laquelle les actes accomplis et les conventions con-
clues valablement par le failli avant la date de cessation de paiements
telle qu’elle résulte des décisions judiciaires conservent leurs effets et leur
force obligatoire à l’égard des organes de la faillite (articles 878 et suivants
du code de commerce de 1885);

9) Les tribunaux espagnols ont décidé à la fois de ne pas avoir égard à
la personnalité juridique distincte des sociétés filiales et sous-filiales (pour
justifier la saisie de leurs biens ‘en Espagne et leur inclusion dans la masse)
et de reconnaître cette même personnalité de manière implicite mais
certaine par l'attribution de la possession fictive de leurs titres aux or-
ganes de la faillite, rendant ainsi des décisions entachées d’une contra-
diction interne évidente, révélatrice de leur caractère arbitraire et dis-
criminatoire;

10) L’assemblée générale des créanciers du 19 septembre 1949 appelée
à nommer les syndics s’est tenue, avec l’approbation des autorités judiciaires
espagnoles, en violation flagrante des articles 300 et 1342 de la loi de pro-
cédure civile, 1044, 3°, 1060, 1061 et 1063 du code de commerce de 1829,
en ce que: a) elle n’a pas été convoquée au vu de la liste des créanciers;
b) quand cette liste a été établie, elle ne l’a pas été d’après ce qui résulte du
bilan ou des livres et documents de la société faillie, ces livres et documents
n’étant pas, de l’aveu du Gouvernement espagnol lui-même, en possession
du commissaire 4 la date du 8 octobre 1949 et les autorités judiciaires
n’ayant envoyé, à aucun moment, une commission rogatoire a Toronto
(Canada) pour qu’ils soient mis 4 la disposition dudit commissaire;

11) En autorisant la vente des biens de ia société faillie alors que la
déclaration de faillite n’avait pas acquis un caractére irrévocable et que la
procédure était suspendue, les tribunaux espagnols ont violé, de manière
flagrante, tant les articles 919, 1167, 1319 et 1331 de la loi de procédure
civile que les principes généraux du droit de la défense;

Dans la mesure où cette autorisation se fondait sur le caractère préten-
dument périssable des biens à vendre, elle méconnaissait gravement
l’article 1055 du code de commerce de 1829 et l’article 1354 de la loi de
procédure civile, qui permettent seulement de vendre des biens meubles qui
ne pourraient se conserver sans se détériorer ou se corrompre; qu’à supposer
même — quod non — que ces dispositions pussent être appliquées glo-
balement aux biens de la Barcelona Traction, de ses filiales et de ses sous-
filiales, encore auraient-elles été violées de manière flagrante et grossière,
l’ensemble de ces biens n’étant manifestement pas menacé d’un péril
imminent de grave dépréciation; qu’en effet, les seuls périls invoqués par
les. syndics, à savoir ceux résultant des menaces de poursuites contenues
dans la déclaration conjointe, ne s'étaient concrétisées, ni au jour de la
demande d’autorisation de la vente, ni au jour de la vente, par aucune
procédure ou réclamation des autorités compétentes et ne se réalisèrent
jamais, sinon dans une mesure insignifiante;

La seule sanction que les entreprises eurent finalement à supporter
quinze mois après la vente fut celle relative au délit monétaire, qui avait
donné lieu dès avril 1948 à un embargo pour un montant très supérieur;

12) L'autorisation de vendre et la vente, en tant qu’elles portaient sur
les actions des sociétés filiales et sous-filiales sans livraison des titres,
constituaient une violation flagrante des articles 1461 et 1462 du code civil
21

22

BARCELONA TRACTION (ARRÊT)

espagnol, lesquels exigent la livraison de la chose vendue, étant donné que
les titres remis à l’adjudicataire n’avaient pas été émis régulièrement et
étaient donc sans valeur légale; si l'autorisation de vendre et la vente
avaient porté, comme le soutient à tort le gouvernement défendeur, sur les
droits afférents aux actions.et obligations ou sur le pouvoir de domination
de la société faillie sur ses filiales, ces droits eussent dû être évalués contra-
dictoirement, à peine de violer de manière flagrante les articles 1084 à 1089
du code de commerce de 1829 et l’article 1358 de la loi de procédure
civile; en tout état de cause, c’est en violation flagrante des derniéres
dispositions citées que le commissaire a fixé un prix minimum exagé-
rément bas en se fondant sur une expertise uniiatérale, ce qui, par l’effet du
cahier des charges, permit au groupe March d’acquérir pour ce prix
minimum les biens mis en vente;

13) En approuvant, le jour même où il leur fut soumis, le cahier des
charges de la vente, puis en rejetant les recours introduits à son sujet, les
autorités judiciaires ont commis une violation flagrante de nombreuses
dispositions d’ordre public du droit espagnol; ainsi, notamment, le cahier
des charges:

a) prévoyait le paiement des créanciers obligataires, opération comprise,
en vertu de l’article 1322 de la loi de procédure civile, dans la quatrième
section de la faillite, alors que ladite section était tenue en suspens par
l'effet reconnu au déclinatoire Boter et qu'aucune exemption à la
suspension n’avait été demandée ni obtenue par application de l’ar-
ticle 114, alinéa 2, de la loi de procédure civile;

b) prévoyait le paiement des créances obligataires avant qu'elles aient été
vérifiées et colloquées par l'assemblée générale des créanciers sur avis
des syndics, contrairement aux articles 1101 à 1109 du code de com-
merce de 1829 et aux articles 1266 à 1274, 1286 et 1378 de la loi de
procédure civile;

c) n’imposait, au mépris des articles 1236, 1240, 1512 et 1513 de la loi de
procédure civile, aucune consignation ou mise en dépôt du prix à la
disposition du tribunal;

d) donnait aux syndics le pouvoir de reconnaître, déterminer et déclarer
effectifs les droits des obligations, au mépris, d’une part, des articles 1101
à 1109 du code de commerce de 1829 et des articles 1266 à 1274 de la
loi de procédure civile qui réservent ces droits à l’assemblée générale
des créanciers sous le contrôle du juge, et, d’autre part, des articles 1445
et 1449 du code civil qui prescrivent que le prix de la vente doit être
certain et ne peut être laissé à l’arbitraire d’une des parties contrac-
tantes;

e) substituait, au mépris des articles 1291 à 1294 de la loi de procédure
civile, l’adjudicataire aux syndics pour le paiement des créances obli-
gataires, tandis qu’en violation des principes généraux relatifs 4 la
novation, il remplaçait la sûreté de ces créances, constituée en vertu
des Trust Deeds par des actions et obligations émises par les sociétés
filiales et sous-filiales, par le dépôt en banque d’une certaine somme, ou
par une simple garantie bancaire limitée a trois ans;
22

23

f)

g)

BARCELONA TRACTION (ARRET)

déléguait à un tiers la fonction de payer certaines créances, au mépris
des articles 1291 et 1292 de la loi de procédure civile qui déterminent
la fonction des syndics dans ce domaine et ne permettent aucune délé-
gation;

ordonnait le paiement des créances obligataires en livres sterling, alors
que l’exécution forcée ne peut avoir lieu qu’en monnaie nationale et
qu’en cas de faillite les diverses opérations qu’elles comportent im-
pliquent la conversion des créances en monnaie nationale au jour du
jugement déclaratif de faillite, ainsi qu’il se déduit des articles 883 et 884
du code de commerce de 1885:

IV
DÉNIS DE JUSTICE STRICTO SENSU

Considérant qu’au cours de la procédure de faillite les droits de la défense

furent gravement méconnus; que notamment:

a)

b)

c)

d)

e)

le tribunal de Reus, en prononçant sur simple requête la faillite de la
Barcelona Traction, inséra dans son jugement des dispositions qui
dépassaient de loin la constatation de la prétendue insolvabilité ou
cessation générale de paiements de la société faillie, seule constatation,
en plus de celle de la qualité des requérants, qui lui fût permise dans une
telle procédure;

Cette méconnaissance des droits de la défense fut particulièrement
flagrante à l’égard des sociétés auxiliaires, dont le tribunal ordonnait
de saisir les biens sans qu'elles eussent été assignées et sans qu’elles
fussent déclarées en faillite;
les sociétés auxiliaires ainsi directement atteintes par le jugement du
12 février 1948 virent néanmoins rejeter comme non recevables pour
défaut de qualité les recours qu’elles introduisirent pour faire rapporter
l’ordre de saisie les concernant;
la poursuite de ces mêmes recours et l’introduction de tous autres
furent également rendues impossibles aux sociétés auxiliaires par les
désistements auxquels procédèrent chaque fois les avoués, nommés en
remplacement des avoués originaires par les nouveaux conseils d’ad-
ministration directement ou indirectement mis en cause; ces change-
ments d’avoués et désistements furent effectués par les nouveaux con-
seils d’administration en vertu d’un mandat qui leur fut donné par le
séquestre provisoire au moment même de leur désignation;
les recours des dirigeants des sociétés auxiliaires révoqués par le com-
missaire furent de même déclarés non recevables par le tribunal de
Reus lorsqu'ils voulurent faire usage de la disposition spécifique de
Particle 1363 de la loi de procédure civile, ouvrant un recours en réfor-
mation des décisions prises par les commissaires de faillite;

il y eut discrimination de la part du premier juge spécial lorsqu’il
refusa d’admettre comme partie a la faillite la société canadienne Na-
tional Trust Company, Limited, trustee des deux emprunts de la société
faillie libellés en livres sterling, et ce bien qu’elle se réclamat de la garantie
hypothécaire qui lui avait été donnée par Ebro, alors qu’à la même
époque il admettait 4 la procédure le comité des obligataires désigné
23

24

BARCELONA TRACTION (ARRÊT)

par Juan March, bien que National Trust et le comité tinssent leurs
pouvoirs des mêmes Trust Deeds;

f) les griefs contre le cahier des charges ne purent être ni développés ni
débattus, parce que l’ordonnance qui avait approuvé le cahier des
charges fut considérée comme de simple routine;

Considérant que de nombreuses années s’écoulèrent après le jugement
de faillite et même après la vente ruineuse des.avoirs du groupe de la
Barcelona Traction, sans que ni la société faillie ni les coïntéressés aient
eu la possibilité de se faire entendre sur les nombreux grief formulés
contre le jugement de faillite et les décisions connexes dans l’opposition
du 18 juin 1948 et dans divers autres recours;

Que ces retards furent causés par le déclinatoire de juridiction fraudu-
leusement introduit par un comparse des requérants à la faillite et par des
incidents émanant d’autres hommes de paille du groupe March, lesquels
furent, comme le déclinatoire, constamment accueillis par les diverses
juridictions;

Que tant le droit international général que le traité hispano-belge de
1927 assimilent de tels retards à un refus d'audience;

Considérant que l’injustice manifeste résultant de l’acheminement de la
procédure vers la vente tandis que les recours relatifs à la régularité du
jugement de faillite et même à la compétence juridictionnelle des tribunaux
espagnols demeuraient suspendus, fut réalisée par les deux arrêts rendus
par la même chambre de la cour d’appel de Barcelone le même jour,
7 juin 1949; que dans l’un elle confirma l’admission à deux effets de l’appel
par Boter du jugement du juge spécial qui avait rejeté son déclinatoire;
que dans l’autre elle réduisit l’effet suspensif accordé à ce même appel en
distrayant de la suspension la convocation de l’assemblée générale des
créanciers en vue de la nomination des syndics;

V
PRÉJUDICE ET RÉPARATION

Considérant que les actes et omissions contraires au droit international
imputés aux organes de l’État espagnol ont eu pour effet de dépouiller la
société Barcelona Traction de la totalité de son patrimoine et de lui enlever
l’objet même de son activité; qu’ils l’ont ainsi pratiquement détruite;

Que les ressortissants belges, personnes physiques et morales, action-
naires de la Barcelona Traction, dans laquelle ils occupaient une position
majoritaire et dirigeante, et notamment la société Sidro, propriétaire de
plus de 75% du capital social, ont subi de ce fait une atteinte directe et
immédiate à leurs intérêts et à leurs droits, qui se sont trouvés vidés de
toute valeur et de toute efficacité;

Que la réparation due à l'Etat belge par l'Etat espagnol, à la suite des
actes internationalement illicites dont ce dernier Etat est responsable, doit
être complète et se calquer autant que possible sur le dommage souffert
par les ressortissants pour lesquels l'Etat belge a pris fait et cause; que,
la restitutio in integrum étant, dans les circonstances de la cause, pratique-
24

25

BARCELONA TRACTION (ARRÊT)

ment et juridiquement impossible, la réparation du dommage souffert ne
peut avoir lieu que sous la forme d’une indemnité pécuniaire globale,
conformément aux dispositions du traité hispano-belge de 1927 et aux
règles du droit international général;

Considérant qu’en l’espèce le montant de l’indemnité doit être fixé en
prenant comme base la valeur nette du patrimoine de la société Barcelona
Traction au moment de sa mise en faillite, exprimée en monnaie demeurée
stable, à savoir le dollar américain;

Que la valeur de ce patrimoine peut être déterminée par le coût de
remplacement des installations de production et de distribution d’électri-
cité au 12 février 1948 des sociétés filiales et sous-filiales tel que ce coût
a été calculé par les ingénieurs de la société Ebro en 1946;

Que d'après ces calculs, et après déduction de la dépréciation due à
l'usure du matériel, la valeur des installations était à cette date de
116 220 000 dollars E.U.; il y a lieu de diminuer ce montant de celui de la
dette obligataire de la Barcelona Traction en principal et intérêts échus,
soit 27 619 018 dollars E.U., ce qui laisse une valeur nette d’environ
88 600 000 dollars E.U.; que ce résultat est confirmé:

1) par l'étude adressée le 5 février 1949 au nom de l’Ebro à la déléga-
tion technique spéciale pour la régulation et la distribution d’énergie
électrique (zone de Catalogne) (document nouveau belge n° 50);

2) par la capitalisation des bénéfices réalisés au cours de l’année 1947;

3) par le bénéfice réalisé par Fecsa en 1956 — première année depuis
1948 où la situation des entreprises d'électricité s’est trouvée pleinement
stabilisée et dernière année avant que les transformations apportées par
Fecsa à l’entreprise ne fissent obstacle à toute comparaison utile;

4) par les travaux des experts consultés par le Gouvernement belge;

Que l'indemnité due au Gouvernement belge doit être estimée, en
principal, au pourcentage de cette valeur nette correspondant à la partici-
pation des ressortissants belges dans le capital de la société Barcelona
Traction, soit 88%.

Qu’en effet, aux dates critiques du jugement de faillite et de l’introduc-
tion de la requête, le capital de la Barcelona Traction était représenté
par 1 798 854 actions, en partie au porteur et en partie nominatives; que
le 12 février 1948 la Sidro possédait 1 012 688 actions nominatives et
349 905 actions au porteur; que d’autres ressortissants belges possédaient
420 actions nominatives et au moins 244 832 actions au porteur; que
1 607 845 actions se trouvaient donc à cette date en mains belges, soit
89,3% du capital de la société, et que le 14 juin 1962 la Sidro possédait
1 354 514 actions nominatives et 31 228 actions au porteur; que d’autres
ressortissants belges possédaient 2388 actions nominatives et au moins
200 000 actions au porteur; que 1 588 130 actions se trouvaient donc à
cette date en mains belges, soit 88% du capital de la société;

Que l’indernnité demandée doit couvrir, en outre, tous les préjudices
accessoires subis par lesdits ressortissants belges par suite des actes incri-
minés, en ce compris la privation de jouissance, les frais exposés pour la
défense de leurs droits et l'équivalent, en capital et intérêt, du montant des
obligations Barcelona Traction détenues par des ressortissants belges,
ainsi que de leurs autres créances à charge des sociétés du groupe, dont le
25

26

BARCELONA TRACTION (ARRÊT)
recouvrement n’a pu avoir lieu par suite des actes dénoncés;

Que le montant de ces indemnités, dues à l’Etat belge du fait d’actes
contraires au droit international imputables à l’État espagnol, ne peut
être affecté par de prétendus griefs de ce dernier contre les personnes
privées en cause, ces griefs n’ayant au surplus pas fait l’objet d’une de-

mande reconventionnelle devant la Cour;

VI

EXCEPTION TIRÉE DU PRÉTENDU DÉFAUT DE QUALITÉ
DU GOUVERNEMENT BELGE POUR AGIR

Considérant que dans son arrêt du 24 juillet 1964 ia Cour a décidé de
joindre au fond la troisième exception préliminaire présentée par le Gou-
vernement espagnol;

Que le Gouvernement défendeur dénie à tort au Gouvernement belge
qualité pour agir en la présente instance;

Que la requête du Gouvernement belge du 14 juin 1962 a pour objet la
réparation du dommage causé à un certain nombre de ses ressortissants,
personnes physiques et personnes morales, en leur qualité d’actionnaires
de la société Barcelona Traction, Light and Power Company, Limited, par
le comportement contraire au droit international de divers organes de
l'Etat espagnol à l’égard de cette société et de diverses autres sociétés de
son groupe;

Que le Gouvernement belge a établi que 88% du capital de la Barcelona
Traction se trouvaient en mains belges aux dates critiques du 12 février
1948 et du 14 juin 1962 et le sont restés de façon continue entre ces dates;
qu’une seule société belge, la Sidro, possédait plus de 75% des actions; que
la nationalité belge de cette société et le caractère effectif de sa nationalité
n’ont pas été contestés par le Gouvernement espagnol;

Que le fait que les actions nominatives dans la Barcelona Traction
possédées par la Sidro étaient enregistrées au Canada au nom de rominees
américains n’affecte pas leur caractère belge; qu’en l'espèce, aux termes des
législations applicables, le nominee ne pouvait exercer les droits attachés
aux titres inscrits en son nom que comme agent (mandataire) de Sidro;

Que la prépondérance des intérêts belges dans la société Barcelona
Traction était bien connue des autorités espagnoles aux différentes époques
où se sont produits les agissements qui leur sont reprochés et a été expressé-
ment reconnue par elles en plus d’une occasion;

Que la protection diplomatique dont a bénéficié pendant un temps la
société de la part de son gouvernement national a cessé en 1952, bien avant
le dépôt de la requête belge, et n’a jamais été reprise depuis;

Qu'en privant les organes statutaires désignés par les actionnaires de la
Barcelona Traction de leur pouvoir de contrôle à l’égard de ses filiales, ce
qui a enlevé à la société l’objet même de son activité, et en la dépouillant
de l'intégralité de son patrimoine, les actes et omissions contraires au
droit international imputés aux autorités espagnoles ont pratiquement
détruit cette société et porté atteinte directement et immédiatement aux
droits et intérêts attachés à la situation juridique d’actionnaire telle que le
26

27

BARCELONA TRACTION (ARRÊT)

droit international la reconnaît; qu’ils ont causé ainsi un grave préjudice
aux actionnaires belges de la société et vidé de tout contenu utile les droits
qu’ils possédaient en cette qualité;

Qu’en l’absence d’une réparation accordée à la société pour le préjudice
qui lui a été inflige et dont ils auraient bénéficié en même temps qu’elle-
même, les actionnaires belges de la Barcelona Traction ont donc des droits
et intérêts distincts et indépendants à faire valoir; qu’ils ont effectivement
dû prendre l'initiative et supporter la charge de tous les recours intentés
par l’intermédiaire des organes sociaux devant les tribunaux espagnols ; que
la société Sidro et d’autres actionnaires belges ont eux-mêmes introduit
après la vente des avoirs de la Barcelona Traction des actions dont le rejet
est dénoncé par le Gouvernement belge comme constitutif d’un déni de
justice;

Que le Gouvernement belge a qualité, en application des principes
généraux du droit international en la matière, pour réclamer par la voie
judiciaire internationale la réparation du dommage ainsi causé à ses res-
sortissants par les actes et omissions internationalement illicites imputés à
l'Etat espagnol;

VII
EXCEPTION DE NON-ÉPUISEMENT DES VOIES DE RECOURS INTERNE

Considérant qu'aucune contestation sérieuse n’est apparue entre les
Parties quant à la portée de la règle de droit international reprise à l’article 3
du traité de conciliation, de règlement judiciaire et d’arbitrage, conclu
entre l’Espagne et la Belgique le 19 juillet 1927, qui subordonne le recours
aux procédures prévues par ledit traité à l’utilisation préalable jusqu’à
jugement définitif des voies de recours normales, accessibles, présentant des
chances sérieuses d'efficacité et ce dans les limites d’un délai raisonnable;

Considérant qu’en l’espèce la Partie défenderesse évalue elle-même à
2736 le nombre des seules ordonnances rendues en la cause par les tri-
bunaux espagnols à la date de la requête belge;

Que la procédure écrite contient d’autre part l’indication de plus de
30 décisions rendues par le Tribunal suprême;

Qu'il n’est pas soutenu que l’ensemble des recours de la Barcelona
Traction et de ses coïntéressés, qui ont donné lieu à ces décisions, aient été
inadéquats ou n’aient pas été poursuivis jusqu’à épuisement ;

Que cette circonstance suffit à faire obstacle à ce que la quatrième ex-
ception puisse être admise comme écartant la demande belge;

Que seuls pourraient être écartés ceux des griefs pour lesquels le Gouver-
nement espagnol établirait l'absence ou l'insuffisance des recours exercés ;

Que cette preuve n’est pas rapportée;

1. Quant aux griefs contre les actes des autorités administratives

Considérant qu’à tort le Gouvernement espagnol soutient que la ré-
clamation belge relative aux décisions d’octobre et décembre 1946 visées
27

28

BARCELONA TRACTION (ARRÊT)

ci-dessus sub I a) ne serait pas recevable à raison du défaut par Barcelona
Traction d’avoir exercé contre elles le recours hiérarchique et le recours
contentieux administratif;

Que le recours hiérarchique ne se concevait pas en l'espèce, étant par
définition celui qui peut être interjeté contre la décision d’une autorité
administrative devant une autre autorité qui lui est hiérarchiquement
supérieure, à savoir le ministre, alors que les décisions incriminées furent
prises avec le concours et l’approbation du ministre lui-même, et même
portées à la connaissance des intéressés par le ministre en même temps que
par l'administration compétente;

Que le recours contentieux administratif ne pouvait pas davantage être
envisagé contre une décision qui manifestement n’entrait pas dans la cadre
de l’article 1°° de la loi du 22 juin 1894, lequel n’admet un tel recours que
contre les décisions administratives émanant de l’administration dans
l’exercice de ses facultés régiementées et portant «atteinte à un droit de
caractère administratif établi antérieurement en faveur du demandeur par
une loi, un règlement ou un autre précepte administratif », conditions qui
n'étaient manifestement pas remplies en l’espèce;

2. Quant au grief relatif au défaut de juridiction du tribunal de Reus pour
déclarer la faillite de Barcelona Traction
Considérant qu’à tort le Gouvernement espagnol prétend tirer argument
du fait que la Barcelona Traction et ses coïntéressés auraient omis de
contester la juridiction du tribunal de Reus par la voie d’un déclinatoire de
compétence, et laissé passer le délai d’opposition sans avoir contesté cette
juridiction;

Qu’en effet, la contestation de juridiction ne se confond aucunement avec
la contestation de compétence ratione materiae et qu’elle peut être ré-
gulièrement présentée cumulativement avec les moyens de fond;

Que la société faillie inscrivit cette contestation en tête des griefs in-
diqués dans son écrit d’opposition du 18 juin 1948;

Qu'elle dénonça le défaut de juridiction une nouvelle fois dans sa
demande de nullité du 5 juillet 1948 et dans l’écrit du 3 septembre 1948, par
lequel elle confirma son opposition au jugement de faillite;

Que National Trust présenta un déclinatoire formel de juridiction dans
l'écrit par lequel elle demanda à être admise à la procédure de faillite le
27 novembre 1948;

Quw’enfin la Barcelona Traction, après avoir dès le 23 avril 1949 comparu
à la procédure relative au déclinatoire Boter, déclara formellement se
joindre audit déclinatoire par écrit du 11 avril 1953;

Que la question de juridiction étant d’ordre public, comme la question de
compétence ratione materiae, le reproche de tardiveté ne pourrait être
retenu, même en cas d'expiration du délai d'opposition prétendument
applicable;

3. Quant aux griefs relatifs au jugement de faillite et aux décisions connexes

Considérant qu’à tort le Gouvernement espagnol soutient que lesdites
décisions n’auraient pas fait l’objet de recours adéquats poursuivis jusqu’à
28

29

BARCELONA TRACTION (ARRÊT)

épuisement ou pendant une durée raisonnable;

Qu'en effet, dès le 16 février 1948, le jugement de faillite fit l’objet d’un
recours en rétractation de la part des sociétés auxiliaires Ebro et Barcelo-
nesa;

Que celles-ci, sans doute, limitérent leurs recours à la partie du jugement
qui leur portait grief, mais que lesdits recours n’en étaient pas moins
adéquats et que leur avortement se produisit dans des conditions qui font
elles-mêmes l’objet d’un grief exposé ci-dessus;

Que, contrairement à ce qui est affirmé par le Gouvernement espagnol,
la société faillie elle-même fit opposition du jugement par acte du 18 juin
1948, confirmé le 3 septembre de la même année;

Qu’en vain le Gouvernement espagnol critique le caractère sommaire de
cet écrit, alors que la suspension prononcée par le juge spécial à raison du
déclinatoire Boter empêcha l’opposante de déposer, suivant l’article 326 de
la loi de procédure civile, l'écrit complémentaire développant ses moyens;

Qu'il ne peut davantage être question de tardiveté, alors que la publi-
cation de la faillite au domicile de la société faillie eût seule pu faire courir
le délai d’opposition et que cette publication n’eut pas lieu;

Que le jugement de faillite et les décisions connexes furent du reste
également attaqués dans la demande incidente de nullité présentée par la
Barcelona Traction le 5 juillet 1948 et développée le 31 juillet de la même
année;

4. Quant aux griefs relatifs au blocage des recours

Considérant que les diverses décisions qui instaurèrent et prolongèrent
la suspension de la première section de la procédure de faillite firent l’objet,
à diverses reprises, de nombreux recours de la part de la Barcelona Traction,
à commencer par l'incident de nullité qu’elle introduisit le 5 juillet 1948;

5. Quant au grief relatif à la révocation du personnel dirigeant des sociétés
auxiliaires par ordonnance du commissaire

Considérant que cette mesure fit également l’objet de demandes de
réformation de la part des intéressés, qui furent déclarées irrecevables con-
tre tout droit; que les recours formés contre ces décisions furent ajournés
jusqu’en 1963;

6. Quant à l’inobservation de la no-action clause

Considérant que cette clause fut expressément visée par la National
Trust dans sa demande d'admission à la procédure du 27 novembre 1948;
7. Quant aux mesures préparatoires à la vente et la vente

Considérant que la Partie adverse, tout en reconnaissant implicitement
que des recours adéquats ont été dirigés contre la nomination des syndics
et l'autorisation de vendre, soutient à tort qu’il en aurait été autrement en
ce qui concerne:
29

30

BARCELONA TRACTION (ARRÊT)

1) l’absence d'établissement de la liste des créanciers préalablement à
la convocation de l’assemblée des créanciers pour la nomination des syn-
dics, alors que ce vice fut dénoncé dans le recours attaquant la nomination
des syndics et dans la demande de nullité de la vente;

2) certains actes et omissions des syndics, alors qu’ils furent visés dans
les recours interjetés contre l’autorisation de vendre et contre la décision
approuvant le système d’évaluation unilatérale des biens;

3) le cahier des charges, alors qu’il a été attaqué par la Barcelona
Traction dans un recours en rétractation et en appel, ainsi que dans la
demande de nullité du 27 décembre 1951 contenant une pétition formelle
de déclaration de nullité de Pordonnance qui approuvait ledit cahier des
charges et dans une demande du 28 mai 1955 (documents nouveaux du
Gouvernement belge, 1969, n° 30); la même contestation fut formulée par
Sidro dans son action du 7 février 1953 (documents nouveaux du Gouver-
nement espagnol, 1969), ainsi que par deux autres actionnaires belges de la
Barcelona Traction, M™* Mathot et M. Duvivier, dans leur demande du
26 mai 1955 (documents nouveaux du Gouvernement belge, 1969, n° 29);

8. Quant aux recours exceptionnels

Considérant qu’à tort le Gouvernement espagnol oppose à la demande
belge que la Barcelona Traction n’aurait pas fait usage, contre le jugement
de faillite, de certains recours exceptionnels, tels que le recours en revision,
le recours en responsabilité civile et l’action pénale contre les juges, ainsi
que du recours en audience;

Que le premier d’entre eux ne pouvait manifestement pas être envisagé,
non seulement à raison de la nature du jugement de faillite, mais encore
parce que ledit jugement demeura jusqu’en 1963 frappé d’opposition, et,
surabondamment, parce que la Barcelona Traction, ses filiales et coïnté-
ressés n’eussent pas été en mesure d'établir les faits de subornation, vio-
lation ou machination frauduleuse, qui seuls eussent pu donner ouverture
à pareil recours;

Que les recours en responsabilité civile et action pénale contre les juges
n'étaient pas adéquats, vu qu'ils n'étaient pas susceptibles d’entraîner
l'annulation ou la réformation des décisions constitutives de dénis de justice;

Que de même, le recours en audience que la loi espagnole accorde au
défaillant n’était manifestement, en l’espèce, ni accessible à la Barcelona
Traction, ni adéquat;

PAR CES MOTIFS et tous autres qui ont été développés par le Gouver-
nement belge au cours de la procédure,

Plaise à la Cour, rejetant toutes autres conclusions plus amples ou
contraires de l’Etat espagnol,

Faire droit aux demandes du Gouvernement belge formulées en con-
clusions [dans] la réplique. »
30 BARCELONA TRACTION (ARRÊT)

Les conclusions finales suivantes ont été présentées
au nom du Gouvernement espagnol,

à l’audience du 22 juillet 1969:
«Considérant que le Gouvernement belge n’a qualité pour agir dans
la présente affaire, ni au titre de la protection de la société canadienne
Barcelona Traction, ni au titre de la protection de prétendus «actionnaires »

belges de ladite société;

Considérant qu’il n’a été satisfait aux exigences de la règle de l’épui-
sement des recours internes, ni par la société Barcelona Traction, ni par ses
prétendus «actionnaires »;

Considérant qu’aucune violation d’une règle internationale obligeant
l'Espagne n'ayant été établie, l'Espagne n’a encouru envers l'Etat de-
mandeur aucune responsabilité à aucun titre; que, notamment:

a) Espagne n’est responsable d’aucune usurpation de compétence du fait
de l’action de ses organes judiciaires ;

b) les organes judiciaires espagnols n’ont pas violé les règles de droit inter-
national prescrivant d'ouvrir aux étrangers l’accès aux tribunaux, de
statuer sur leurs demandes et de ne pas soumettre leurs recours à des
délais injustifiés ;

c) il n’y a pas eu d’actes du pouvoir judiciaire espagnol pouvant entraîner
la responsabilité internationale de l’Espagne du fait du contenu des
décisions judiciaires;

d) il n’y a eu, de la part des autorités administratives espagnoles, aucune
violation d’une obligation. internationale du fait d’abus de droit ou
d’actes discriminatoires ;

Considérant que pour ces motifs et pour tous autres motifs exposés
dans les écritures et les plaidoiries, les demandes belges doivent étre con-
sidérées comme irrecevables ou non fondées;

Le Gouvernement espagnol présente à la Cour ses conclusions finales:

Plaise à la Cour dire et juger que les demandes du Gouvernement belge
sont rejetées. »

*
* *

26. Ainsi qu’il a été indiqué plus haut, le Gouvernement espagnol a
soulevé quatre exceptions préliminaires à l’encontre de la requête belge.
Par arrêt du 24 juillet 1964, la Cour a rejeté les première et deuxième
exceptions préliminaires (voir paragraphe 3) et elle a joint au fond les
troisième et quatrième. Selon ces deux dernières, en résumé, le Gouverne-
ment belge n’avait pas qualité pour présenter une demande à raison
d’un dommage causé à une société canadienne, même si les actionnaires
étaient belges, et les recours internes utilisables en Espagne n’avaient
pas été épuisés.

27. Dans la procédure écrite et orale qui a suivi, les Parties ont fourni
à la Cour une documentation et des explications abondantes touchant
aussi bien les exceptions préliminaires non tranchées en 1964 que le fond
de l'affaire. La Cour considère à ce propos qu’il y a lieu de relever la
longueur inusitée de la présente instance, qui provient des très longs

31
31 BARCELONA TRACTION (ARRÊT)

délais demandés par les Parties pour la préparation des pièces de la
procédure écrite et du fait qu’elles ont en outre sollicité de façon répétée
la prorogation de ces délais. La Cour n’a pas cru devoir rejeter ces
demandes et imposer ainsi aux Parties des limitations quant à la prépara-
tion et à la présentation des arguments et moyens de preuve qu’elles
estimaient nécessaires. Elle demeure cependant convaincue que, pour
préserver l’autorité de la justice internationale et dans l'intérêt de son
bon fonctionnement, les affaires devraient être réglées sans retard
injustifié.

28. Par souci de clarté, la Cour résumera la demande et indiquera
les entités en jeu. La demande a été présentée pour le compte de personnes
physiques et morales qui seraient ressortissantes belges et actionnaires
de la Barcelona Traction, Light and Power Company, Limited. Il ressort
clairement des conclusions du Gouvernement belge que Vobjet de sa
requéte était d’obtenir réparation du dommage qui aurait été causé a
ces personnes par le comportement prétendument contraire au droit
international de divers organes de l’Etat espagnol à l’égard de la Barcelona
Traction et d’autres sociétés du même groupe.

29. Dans la première de ses conclusions, plus spécialement dans le
contre-mémoire, le Gouvernement espagnol a soutenu que la requête
belge de 1962 visait, quoique de façon déguisée, le même objet que la
requête de 1958, à savoir la protection de la société Barcelona Traction
comme telle, en tant que personne morale distincte, et que la demande
doit par conséquent être rejetée. Or, en soumettant sa nouvelle requête
sous la forme qu’il a choisie, le Gouvernement belge s’est borné à user
de la liberté que possède tout Etat de formuler sa demande comme il
l'entend. La Cour est donc tenue d’examiner la demande eu égard au
contenu que le Gouvernement belge lui a explicitement donné.

30. Les Etats que la présente affaire concerne principalement sont la
Belgique, Etat national des personnes qualifiées d’actionnaires, l'Espagne,
Etat dont les organes auraient commis les actes illicites incriminés, et le
Canada, Etat selon les lois duquel la Barcelona Traction a été constituée
et sur le territoire duquel elle a son siége (registered office ou, selon
lexpression employée dans les statuts de la société, head office).

31. La Cour a ainsi 4 examiner une série de problémes résultant d’une
relation triangulaire entre l'Etat dont des ressortissants sont actionnaires
d’une société constituée conformément aux lois d’un autre Etat sur le
territoire duquel elle a son siège, l'Etat dont des organes auraient commis
contre la société des actes illicites préjudiciables tant à la société qu’à
ses actionnaires, et l’Etat selon les lois duquel la société s’est constituée
et sur le territoire duquel elle a son siège.

*

32
32 BARCELONA TRACTION (ARRÊT)

32. Cela étant, il est logique que la Cour commence par traiter ce
qui a été originairement présenté comme l’objet de la troisième exception
préliminaire, à savoir la question du droit de la Belgique à exercer la
protection diplomatique d’actionnaires belges d’une société, personne
morale constituée au Canada, alors que les mesures incriminées ont été
prises à l’égard non pas de ressortissants belges mais de la société elle-
même.

33. Dès lors qu’un Etat admet sur son territoire des investissements
étrangers ou des ressortissants étrangers, personnes physiques ou morales,
il est tenu de leur accorder la protection de la loi et assume certaines
obligations quant à leur traitement. Ces obligations ne sont toutefois ni
absolues ni sans réserve. Une distinction essentielle doit en particulier
être établie entre les obligations des Etats envers la communauté inter-
nationale dans son ensemble et celles qui naissent vis-à-vis d’un autre
Etat dans le cadre de la protection diplomatique. Par leur nature même,
les premières concernent tous les Etats. Vu Pimportance des droits en
cause, tous les Etats peuvent être considérés comme ayant un intérêt
juridique à ce que ces droits soient protégés; les obligations dont il s’agit
sont des obligations erga omnes.

34. Ces obligations découlent par exemple, dans le droit international
contemporain, de la mise hors la loi des actes d’agression et du génocide
mais aussi des principes et des règles concernant les droits fondamentaux
de la personne humaine, y compris la protection contre la pratique de
l’esclavage et la discrimination raciale. Certains droits de protection
correspondants se sont intégrés au droit international général (Réserves
à la convention pour la prévention et la répression du crime de génocide,
avis consultatif, C.IJ. Recueil 1951, p. 23); d’autres sont conférés par
des instruments internationaux de caractère universel ou quasi universel.

35. Les obligations dont la protection diplomatique a pour objet
d'assurer Je respect n’entrent pas dans la même catégorie. En effet, si
l’on considère l’une d’elles en particulier dans un cas déterminé, on ne
saurait dire que les Etats aient tous un intérêt juridique à ce qu’elle soit
respectée. Un Etat ne peut présenter une demande de réparation du fait
de la violation de l’une de ces obligations avant d’avoir établi qu’il en a
le droit, car les règles en la matière supposent deux conditions:

« Premièrement, l'Etat défendeur a manqué à une obligation envers
PEtat national, à l'égard de ses ressortissants. Deuxièmement, seule
la partie envers laquelle une obligation internationale existe peut
présenter une réclamation à raison de la violation de celle-ci.» (Répara-
tion des dommages subis au service des Nations Unies, avis consultatif,
C.I.J. Recueil 1949, p. 181 et 182.)

En l’espèce, il est donc capital de rechercher si les pertes qu’auraient subi
des actionnaires belges de la Barcelona Traction ont eu pour cause la
violation d'obligations dont ils étaient bénéficiaires. Autrement dit, un
droit de la Belgique a-t-il été violé du fait que des droits appartenant à

33
33 BARCELONA TRACTION (ARRÊT)

des ressortissants belges, actionnaires d’une société n’ayant pas la
nationalité belge, auraient été enfreints?

36. C’est donc l’existence ou l’inexistence d’un droit appartenant à la
Belgique et reconnu comme tel par le droit international qui est décisive
en ce qui concerne le problème de la qualité de la Belgique.

«Ce droit ne peut nécessairement être exercé [par un Etat] qu’en
faveur de son national, parce que, en l’absence d’accords particuliers,
c’est le lien de nationalité entre Etat et l'individu qui seul donne
à l'Etat le droit de protection diplomatique. Or, c’est comme partie
de la fonction de protection diplomatique que doit être considéré
l'exercice du droit de prendre en mains une réclamation et d’assurer
le respect du droit international. » (Chemin de fer Panevezys-Saldutis-
kis, arrêt, 1939, C.P.J.I. série A/B n° 76, p. 16.)

Il s’ensuit que la même question est déterminante pour ce qui est de la
responsabilité de Espagne envers la Belgique. La responsabilité est le
corollaire nécessaire du droit. En l’absence d’un traité applicable en la
matière entre les Parties, cette question fondamentale doit être tranchée
d’après les règles générales de la protection diplomatique.

*

37. En cherchant a définir le droit applicable dans la présente affaire,
la Cour doit penser à l’évolution continue du droit international. La
protection diplomatique concerne un secteur trés délicat des relations
internationales puisque l’intérêt d’un Etat étranger à protéger ses res-
sortissants se heurte aux droits du souverain territorial, fait dont le
droit général en la matière a dû tenir compte afin d'éviter les abus et
les frictions. Etroitement liée dès son origine au commerce international,
la protection diplomatique s’est tout particulièrement ressentie du
développement des relations économiques internationales ainsi que des
transformations profondes qui se sont produites dans la vie économique
des nations. Ces derniers changements ont engendré en droit interne
des institutions qui ont débordé les frontières et ont commencé à exercer
une influence considérable sur les relations internationales. L’un de ces
phénomènes, spécialement intéressant dans la présente affaire, concerne
la société anonyme.

38. Dans ce domaine, le droit international est appelé à reconnaître
des institutions de droit interne qui jouent un rôle important et sont très
répandues sur le plan international. Il n’en résulte pas nécessairement
une analogie entre ses propres institutions et celles du droit interne
et cela ne revient pas à faire dépendre les règles du droit international de
catégories de droit interne. Cela veut simplement dire que le droit
international a dû reconnaître dans la société anonyme une institution
créée par les Etats en un domaine qui relève essentiellement de leur
compétence nationale. Cette reconnaissance nécessite que le droit inter-

34
34 BARCELONA TRACTION (ARRÊT)

national se réfère aux règles pertinentes du droit interne, chaque fois
que se posent des questions juridiques relatives aux droits des Etats qui
concernent le traitement des sociétés et des actionnaires et à propos
desquels le droit international n’a pas fixé ses propres règles. C’est pour-
quoi, vu la pertinence en l’espèce des droits de la société anonyme et des
droits des actionnaires dans l’ordre interne, la Cour doit examiner leur
nature et leur interaction.

39. Envisagée dans une perspective historique, la société correspond
à une évolution résultant des nécessités nouvelles et toujours plus
nombreuses qui se font sentir dans le domaine économique; c’est une
entité qui notamment permet d’agir dans des cas dépassant la capacité
normale des individus. A ce titre, elle est devenue un facteur puissant de
la vie économique des nations. Le droit interne a dû tenir compte de ce
phénomène, d’où l'ampleur croissante de la réglementation régissant la
création et le fonctionnement de la société, dotée d’un statut qui lui est
particulier. Elle a des droits et des obligations qui lui sont propres.

40. Il est cependant inutile d'examiner les multiples formes que
prennent les différentes entités juridiques dans le droit interne car la
Cour ne doit se préoccuper que de celle dont la société en cause dans la
présente affaire, la Barcelona Traction, offre un exemple — à savoir la
société anonyme, dont le capital est représenté par des actions. Il existe
d’autres sociétés dépourvues d’une personnalité morale indépendante et
désignées sous des noms divers selon les systèmes juridiques nationaux.
La différence juridique entre les deux sortes de sociétés tient à ce que
l’élément déterminant est, dans le cas de la société anonyme, la cohésion
de la personnalité juridique et, dans le cas des autres sociétés, l'autonomie
conservée par les membres qui les composent.

41. Le droit interne détermine non seulement la situation juridique de
la société anonyme mais aussi la situation juridique des personnes qui
possèdent des actions de cette société. L’actionnaire ne saurait être
identifié à la société, dont il est séparé par de nombreuses barrières.
C’est sur une stricte distinction entre deux entités séparées, la société et
Pactionnaire, chacune dotée d’un ensemble de droits distincts, que repose
la notion de société anonyme et que se fonde sa structure. La séparation
des patrimoines de la société et de l'actionnaire est une manifestation
importante de cette distinction. Tant que la société subsiste, l'actionnaire
n’a aucun droit à l’actif social.

42. Une des caractéristiques essentielles de la structure de la société
anonyme est que la société est la seule à pouvoir agir, par l'intermédiaire
de ses administrateurs ou de sa direction intervenant en son nom, pour
toute question de caractère social. Cela s’explique fondamentalement par
l’idée qu’en défendant ses propres intérêts la société sert aussi ceux des
actionnaires. Normalement aucun des actionnaires ne peut intenter une

35
35 BARCELONA TRACTION (ARRÊT)

action isolément, que ce soit au nom de la société ou en son nom propre.
Si les actionnaires n’approuvent pas les décisions prises pour la société,
ils peuvent les modifier ou remplacer la direction conformément aux
statuts ou aux dispositions de la loi ou prendre toute mesure autorisée
par la loi. Ainsi, en vue de protéger la société contre des abus de la direc-
tion ou d’une majorité d’actionnaires, plusieurs systèmes de droit interne
accordent à des actionnaires (parfois à un nombre déterminé de ceux-ci)
le droit d’intenter une action pour la défense de la société et confèrent
certains droits aux actionnaires minoritaires pour les sauvegarder contre
toute décision portant atteinte aux droits de la société à l’égard de la
direction ou des actionnaires majoritaires. Néanmoins les droits des
actionnaires à l'égard de la société et de ses biens restent limités, ce qui
est d’ailleurs un corollaire du caractère limité de leur responsabilité,

43. La Cour rappelle qu’en constituant une société les fondateurs
tiennent compte de tous les facteurs pertinents, dont ils pèsent les avan-
tages et les inconvénients. L’actionnaire agit de même, qu’il s’agisse d’un
souscripteur du capital initial ou d’une personne qui achète par la suite
des actions de la société à l’un des actionnaires. Il peut rechercher un
placement sûr, des dividendes élevés ou un gain en capital — ou s’efforcer
de les combiner. Quoi qu’il en soit, cela ne modifie pas le statut juridique
de la société et ne change rien aux droits de l’actionnaire. Celui-ci doit
de toute manière prendre en considération le risque d’une baisse des divi-
dendes, d’une dépréciation du capital ou même d’une perte, entrainées
par les aléas commerciaux ordinaires ou par un préjudice que subirait
la société du fait d’un traitement illicite.

*

44. Bien que la société ait une personnalité morale distincte, un dom-
mage qui lui est causé atteint souvent ses actionnaires. Mais le simple fait
que la société et l’actionnaire subissent l’un et l’autre un dommage n’im-
plique pas que tous deux aient le droit de demander réparation. En effet,
si des dommages lésant simultanément plusieurs personnes physiques ou
morales résultent d’un même fait, on ne peut en tirer aucune conclusion
juridique. Un créancier n’a aucunement le droit de demander réparation
à une personne qui, en portant préjudice à son débiteur, lui cause une
perte. Dans les cas de ce genre, la victime est atteinte dans ses intérêts
sans aucun doute, mais non dans ses droits. Ainsi, chaque fois que les
intérêts d’un actionnaire sont lésés par un acte visant la société, c’est
vers la société qu’il doit se tourner pour qu’elle intente les recours voulus
car, bien que deux entités distinctes puissent souffrir d’un même préjudice,
il n’en est qu’une dont les droits soient violés.

45. On n'en a pas moins soutenu dans la présente affaire qu’une
société n’est autre chose qu'un moyen d’atteindre les objectifs économiques
de ses membres, les actionnaires, et que ceux-ci constituent la réalité
qu’abrite la façade sociale. On a en outre souligné à maintes reprises qu’il

36
36 BARCELONA TRACTION (ARRÊT)

existe entre une société et ses actionnaires une relation que l’on peut
qualifier de communauté de destin. Peut-être les actes incriminés sont-ils
dirigés contre la société et non pas contre les actionnaires, mais cela
n’est vrai qu'en un sens purement formel: en réalité, société et action-
naires sont liés de manière tellement étroite que les actes préjudiciables
commis contre l’une entraînent nécessairement un dommage pour les
autres; aussi peut-on voir dans tout acte dirigé contre la société un acte
dirigé contre ses actionnaires, car on peut considérer qu’en substance,
c’est-à-dire du point du vue économique, il y a identité entre eux. Cepen-
dant, même si la société n’est autre chose qu’un moyen pour les action-
naires de poursuivre leurs propres fins économiques, elle n’en possède
pas moins, tant qu’elle subsiste, une existence indépendante. C’est pour-
quoi les intérêts des actionnaires peuvent être distingués de ceux de la
société et s’en distinguent en fait, de sorte que l’on ne saurait nier la
possibilité d’une divergence entre les uns et les autres.

46. On a aussi soutenu que, tout en ayant été prises à l’égard de la
Barcelona Traction et lui ayant causé un préjudice direct, les mesures
incriminées auraient constitué un acte illicite vis-à-vis de la Belgique du
fait qu’elles ont aussi, encore qu’indirectement, causé un préjudice aux
actionnaires belges de la Barcelona Traction. Ce n’est là qu’une nouvelle
manière de présenter la distinction entre la lésion d’un droit et la lésion
d’un simple intérêt. Mais, comme la Cour l’a indiqué, la preuve qu’un
préjudice a été causé ne suffit pas ipso facto à justifier une réclamation
diplomatique. Un dommage ou un préjudice peuvent léser une personne
dans des circonstances extrêmement variées. Cela n’entraîne pas en soi
l'obligation de réparer. La responsabilité n’est pas engagée si un simple
intérêt est touché; elle ne l’est que si un droit est violé, de sorte que des
actes qui ne visent et n’atteignent que les droits de la société n’impliquent
aucune responsabilité à l’égard des actionnaires même si leurs intérêts en
souffrent.

47. La situation est différente si les actes incriminés sont dirigés contre
les droits propres des actionnaires en tant que tels. Il est bien connu que
le droit interne leur confère des droits distincts de ceux de la société,
parmi lesquels le droit aux dividendes déclarés, le droit de prendre part
aux assemblées générales et d’y voter, le droit à une partie du reliquat
d’actif de la société lors de la liquidation. S’il est porté atteinte à l’un de
leurs droits propres, les actionnaires ont un droit de recours indépendant.
Ti n’y a pas de divergences de vues entre les Parties sur ce point. Ii con-
vient toutefois de distinguer entre une atteinte directe aux droits des
actionnaires et les difficultés ou pertes financières auxquelles ils peuvent
se trouver exposés en raison de la situation de la société.

48. Le Gouvernement belge a soutenu que les actionnaires de nationa-
lité belge avaient subi un préjudice du fait d’actes illicites des autorités
espagnoles, et en particulier que les actions de la Barcelona Traction,
sans cesser d’exister, avaient été vidées de tout contenu économique réel.
Aussi a-t-il prétendu que les actionnaires avaient un droit de recours

37
37 BARCELONA TRACTION (ARRÊT)

indépendant, bien que les actes incriminés eussent été dirigés contre la
société en tant que telle. Ainsi le problème juridique se réduit à déterminer
s’il est légitime d’assimiler une atteinte aux droits de la société, entraînant
un préjudice pour les actionnaires, à la violation de leurs droits propres.

49. La Cour ayant constaté, dans la requête ainsi que dans la réponse
donnée par un conseil le 8 juillet 1969, que le Gouvernement belge ne
fondait pas sa demande sur une atteinte aux droits propres des action-
naires, elle ne saurait aller au-delà de la demande telle qu’elle a été
formulée par le Gouvernement belge et n’examinera pas la question plus

avant.
*

50. Pour aborder maintenant l’affaire sous l’angle du droit inter-
national, la Cour doit, comme eile l’a déjà indiqué, partir du fait que la
présente espèce met essentiellement en jeu des facteurs tirés du droit
interne — à savoir ce qu’il y a de distinct et ce qu’il y a de commun entre
la société et l’actionnaire — que les Parties ont pris chacune pour pré-
misse de leur raisonnement tout en en donnant des interprétations très
divergentes. Si la Cour devait se prononcer sans tenir compte des institu-
tions de droit interne, elle s’exposerait à de graves difficultés juridiques
et cela sans justification. Elle perdrait contact avec le réel, car il n’existe
pas en droit international d'institutions correspondantes auxquelles la
Cour pourrait faire appel. C’est pourquoi, comme il est indiqué plus
haut, non seulement la Cour doit prendre en considération le droit in-
terne mais encore elle doit s’y référer. C’est à des règles généralement
acceptées par les systèmes de droit interne reconnaissant la société
anonyme, dont le capital est représenté par des actions, et non au droit
interne d’un Etat donné, que le droit international se réfère. Quand elle
fait appel à ces règles, la Cour ne saurait les modifier et encore moins les
déformer.

51. Sur le plan international, le Gouvernement belge a avancé l’idée
qu’il est inadmissible de refuser à l’Etat national des actionnaires le droit
d'exercer sa protection diplomatique pour la seule raison qu’un autre
Etat possède un droit correspondant en ce qui concerne la société elle-
même. En bonne logique et en droit strict, cette façon de présenter la
prétention du Gouvernement belge selon laquelle il aurait qualité pour
agir postule l’existence du droit qu’il faudrait précisément démontrer.
En fait le Gouvernement belge a souligné à maintes reprises qu’il n’existe
aucune règle de droit international déniant à l'Etat national des action-
naires le droit d’exercer sa protection diplomatique pour obtenir répara-
tion a la suite d’actes illicites commis par un autre Etat contre la société
dont ses ressortissants sont actionnaires. En faisant valoir que ce droit
n’est pas expressément exclu, on implique a contrario qu’aucune régle
de droit international ne confère expressément un tel droit à l'Etat national
des actionnaires.

38
38 BARCELONA TRACTION (ARRÊT)

52. Il se peut que, dans tel ou tel domaine, le droit international n’offre
pas de règles précises dans des cas particuliers. En l'espèce, la société
contre laquelle ont été commis des actes qualifiés d’illicites est expressé-
ment titulaire d’un droit, alors qu'aucun droit comparable n’est spécifi-
quement prévu pour les actionnaires en ce qui concerne ces actes. Ainsi,
s'agissant de la position de la société, on peut se réclamer aussi bien
d’une règle positive de droit interne que d’une règle positive de droit
international. Pour ce qui est des actionnaires, malgré les droits qui leur
sont expressément conférés par la législation interne comme il est dit au
paragraphe 42, on en est réduit dans les circonstances de la présente
affaire à invoquer le silence du droit international. Ce silence peut
difficilement être interprété en faveur des actionnaires.

53. Il est bien vrai, comme on l’a rappelé en plaidoirie au cours de la
présente affaire, que des réclamations concurrentes ne sont pas exclues
dans le cas d’une personne qui, entrée au service d’une organisation
internationale et gardant sa nationalité, bénéficie à la fois du droit d’être
protégée par son Etat national et du droit d’être protégée par l’organisa-
tion à laquelle elle appartient. I! s’agit cependant d’un cas où une personne
dispose de deux protections fondées sur des bases différentes, toutes deux va-
lables. (Réparation des dommages subis auservice des Nations Unies, avis con-
sultatif, C.I.T. Recueil 1949, p. 185.) Cette situation n'offre pas d’analogie
avec celle d’actionnaires étrangers d’une société victime d’une violation
du droit international leur ayant causé préjudice.

54. L’argumentation du Gouvernement belge a reposé en partie sur
un essai d’assimilation entre intérêts et droits fondé sur ’emploi qui est
fait, dans nombre de traités et d’autres instruments, de formules comme
biens, droits et intérêts. Cela n’est pas concluant. Les biens sont normale-
ment protégés par la loi. Les droits sont par définition protégés sur le
plan juridique, autrement ils ne seraient pas des droits. D’après le
Gouvernement belge, les intérêts, bien que distincts des droits, seraient
également protégés par les règles conventionnelles auxquelles on fait
référence. La Cour est d’avis que, pour interpréter la règle de droit
international général concernant la protection diplomatique, ce qui
constitue sa tâche, elle n’a aucun besoin de déterminer le sens du terme
intérêts dans les règles conventionnelles, autrement dit d’établir si par ce
terme les règles en question indiquent plutôt des droits que de simples
intérêts.

55. La Cour examinera maintenant divers autres motifs pour lesquels
on pourrait concevoir que le Gouvernement belge soit justifié à présenter
une demande pour le compte des actionnaires de la Barcelona Traction.

56. Pour les raisons indiquées précédemment, la Cour doit se référer
ici au droit interne. Il s’est trouvé parfois que la forme de la société

39
39 BARCELONA TRACTION (ARRÊT)

anonyme et sa personnalité morale n’aient pas été employées aux seules
fins initialement prévues; parfois la société anonyme n’a pu protéger les
droits de ceux qui lui confiaient leurs ressources financières. Il en est
inévitablement résulté un risque d’abus, comme cela a été le cas pour
bien d’autres institutions juridiques. Là comme ailleurs, le droit a dû
devant la réalité économique prévoir des mesures protectrices et des
recours, aussi bien dans l'intérêt de ceux qui font partie de la société que
de ceux qui, se situant au dehors, ont à traiter avec elle: le droit a reconnu
que l’existence indépendante de la personnalité morale ne saurait être
considérée comme un absolu. C’est dans cette perspective que l’on a
estimé justifié et équitable de «lever le voile social » ou de «faire abstrac-
tion de la personnalité juridique» dans certaines circonstances ou à
certaines fins. Les nombreux précédents du droit interne montrent que le
voile est levé, par exemple, pour empêcher qu’on abuse des privilèges de
la personne morale, comme dans des cas de fraude ou d’agissements
coupables, pour protéger des tiers tels que le créancier ou l’acheteur, ou
pour assurer le respect de prescriptions légales ou d’obligations.

57. Par suite la levée du voile est le plus souvent utilisée de l'extérieur,
dans l'intérêt de ceux qui traitent avec la société. Elle a cependant été
aussi mise en œuvre de l’intérieur, dans l’intérêt notamment des action-
naires, mais seulement dans des circonstances exceptionnelles.

58. Conformément au principe énoncé ci-dessus, on peut admettre que
la levée du voile, procédé exceptionnel admis par le droit interne à
l'égard d’une institution qu'il a lui-même créée, joue un rôle analogue en
droit international. Il en découle que, dans l’ordre international égale-
ment, il peut en principe y avoir des circonstances spéciales qui justifient
la levée du voile dans l’intérêt des actionnaires.

+

59. Avant de rechercher s’il existe de telles circonstances en l’espèce,
il est bon de mentionner deux cas particuliers impliquant que l’on aille
au-delà de la personnalité morale et dont des exemples ont été cités par
les Parties. Il s’agit en premier lieu du traitement des biens ennemis et
alliés dans les traités de paix et autres instruments internationaux pendant
et après la première et la deuxième guerre mondiale; et en second lieu du
traitement des biens étrangers à la suite des nationalisations opérées ces
dernières années par de nombreux Etats.

60. Dans le premier cas, la législation sur les biens ennemis était un
instrument de guerre économique visant à priver l’adversaire des avan-
tages découlant de l'anonymat et de la personnalité distincte des sociétés.
Aussi a-t-on considéré que la levée du voile était justifiée par la nécessité
et l’a-t-on admise pour tous les organismes empreints d’un caractère
ennemi, même ceux qui possédaient la nationalité de l’Etat légiférant.
Les dispositions des traités de paix avaient un objet précis: protéger les
biens alliés et saisir et regrouper les biens ennemis en vue de faire face

40
40 BARCELONA TRACTION (ARRÊT)

aux demandes de réparation. Par leurs motifs, de telles dispositions
diffèrent radicalement de celles qui sont applicables dans des conditions
normales.

61. Relèvent également d’une catégorie distincte les arrangements qui
ont été conclus au sujet des indemnités dues à la suite de la nationalisation
de biens étrangers. Leur raison d’être, qui s’explique par une transforma-
tion structurelle dans l’économie d’un Etat, diffère aussi de celle des
dispositions normalement applicables. Des accords précis, dont les termes
varient d’un cas à l’autre, ont été conclus pour répondre à des situations
précises. Loin de prouver l'existence d’une norme quelconque concernant
les catégories de bénéficiaires de l’indemnisation, ces arrangements ont un
caractère sui generis et ne peuvent en l’espèce servir d'exemples.

62. Les deux Parties n’en ont pas moins invoqué, au cours de la
procédure, des instruments internationaux et des jugements de tribunaux
internationaux qui concernent ces deux questions. Or il faut bien voir
qu'il s’agit, dans l’un et l’autre cas, de procédés bien particuliers découlant
de circonstances propres aux situations en cause. Vouloir en tirer des
analogies ou des conclusions applicables à d’autres domaines, c’est
méconnaître leur nature particulière de lex specialis et s’exposer, par
conséquent, à des erreurs.

63. Les Parties ont également invoqué la jurisprudence arbitrale
générale qui s’est accumulée au cours des cinquante dernières années.
Mais dans la majorité des cas les décisions citées se fondent sur les
instruments qui établissent la juridiction du tribunal ou de la commission
des réclamations et déterminent les droits pouvant bénéficier d’une
protection, de sorte qu’elles ne sauraient faire l’objet de généralisations
dépassant les circonstances particulières de l’espèce. D’autres décisions
en vertu desquelles des réclamations ont été accueillies ou rejetées à titre
d’exceptions, vu les faits de la cause, ne sont pas directement pertinentes
en la présente affaire.

64. La Cour recherchera maintenant s’il existe en l’espèce d’autres
circonstances spéciales où la règle générale pourrait ne pas avoir effet.
Deux situations particulières lui paraissent devoir retenir l’attention à ce
sujet: le cas où la société aurait cessé d’exister, le cas où l’État national
de la société n’aurait pas qualité pour agir en faveur de celle-ci.

65. S'agissant de la première de ces éventualités, la Cour constate que
les Parties ont donné des interprétations opposées de la situation actuelle
de la Barcelona Traction. Il est néanmoins constant que cette société a
perdu tous ses avoirs en Espagne et qu’elle a été placée sous receivership
au Canada, un receiver et administrateur ayant été désigné. Il est in-
contesté qu’elle a été entièrement paralysée au point de vue économique.
Elle a été privée de toutes ses sources de revenus en Espagne et le Gouver-
nement belge a affirmé qu’elle ne pouvait plus réunir les fonds nécessaires

41
41 BARCELONA TRACTION (ARRET)

à sa défense en justice, de sorte que ce sont les actionnaires qui ont dû
les lui procurer.

66. On ne saurait néanmoins soutenir que la société a disparu comme
personne morale ni qu’elle a perdu la capacité d’exercerl’action sociale. Elle
était libre de se prévaloir de sa capacité devant les tribunaux espagnols
et elle l’a fait. Elle n’est donc pas devenue juridiquement incapable de
défendre ses propres droits ni les intérêts de ses actionnaires. En particu-
lier une situation financière précaire ne peut être assimilée à la disparition
de lentité sociale, ce qui est l'hypothèse considérée: la situation juridique
de la société est seule pertinente et sa situation économique ne l’est pas,
non plus que le fait qu’elle puisse être «pratiquement détruite », expression
sur laquelle on a fondé une argumentation mais qui manque de toute
précision juridique. Seule la disparition de la société en droit prive les
actionnaires de la possibilité d’un recours par l'intermédiaire de la société;
c’est uniquement quand toute possibilité de ce genre leur est fermée que
la question d’un droit d’action indépendant peut se poser pour eux et
pour leur gouvernement.

67. En l’espèce la Barcelona Traction est sous receivership dans le pays
où elle a été constituée. Loin de laisser supposer que la personne morale
ou ses droits se soient éteints, cette situation indique plutôt que ces droits
subsistent tant qu’il n’y a pas liquidation. Bien qu’en état de receivership,
la société continue d’exister. De plus, il est de notoriété publique que ses
actions étaient cotées en bourse encore récemment.

68. Les raisons de la nomination au Canada d’un receiver également
administrateur ont été données en ces termes:

« Dans le cas de la Barcelona Traction, il était évident, étant donné
le jugement espagnol de faillite du 12 février 1948, qu'il eût été
inutile de nommer quelqu'un uniquement à titre de receiver, car des
mesures positives devaient être prises si l’on voulait recouvrer les
biens saisis lors de la faillite en Espagne.» (Audience du 2 juillet
1969.)

Bref, un administrateur a été nommé pour veiller aux droits de la société
et il a été directement ou indirectement en mesure de les défendre. Par
suite, même si la société est limitée dans ses activités après avoir été placée
sous receivership, il ne fait pas de doute qu’elle conserve sa capacité
juridique et que c’est l'administrateur nommé par les tribunaux canadiens
qui est habilité à l’exercer. La Cour ne se trouve donc pas devant la
première hypothèse signalée au paragraphe 64 et n’a pas besoin de se
prononcer à cet égard.

*

x :

69. La Cour examinera à présent la deuxième éventualité, celle où
PEtat national de la société n’aurait pas qualité pour agir en faveur de
celle-ci. La première question à se poser est de savoir si le Canada — troi-

42
42 BARCELONA TRACTION (ARRÊT)

sième sommet de la relation triangulaire — est en droit l’Etat national
de la Barcelona Traction.

70. Lorsqu'il s’agit d'établir un lien entre une société et tel ou tel Etat
aux fins de la protection diplomatique, le droit international se fonde,
encore que dans une mesure limitée, sur une analogie avec les règles qui
régissent la nationalité des individus. La règle traditionnelle attribue le
droit d’exercer la protection diplomatique d’une société à l'Etat sous les
lois duquel elle s’est constituée et sur le territoire duquel elle a son siège.
Ces deux critères ont été confirmés par une longue pratique et par maints
instruments internationaux. Néanmoins des liens plus étroits ou différents
sont parfois considérés comme nécessaires pour qu’un droit de protection
diplomatique existe. Ainsi certains Etats ont pour pratique d’accorder
leur protection diplomatique à une société constituée selon leur loi
uniquement lorsque le siège social, la direction ou le centre de contrôle
de cette société se trouve sur leur territoire ou lorsque la majorité ou une
partie substantielle des actions appartient à leurs ressortissants. C’est
dans ces cas seulement, a-t-on dit, qu’existe entre la société et l'Etat en
question un lien de rattachement effectif comme celui qui est bien connu
dans d’autres domaines du droit international. Toutefois, sur le plan
particulier de la protection diplomatique des personnes morales, aucun
critère absolu applicable au lien effectif n’a été accepté de manière
générale. Les critères que l’on a retenus ont un caractère relatif et l’on a
parfois mis en balance les liens d’une société avec un Etat et ses liens
avec un autre. À cet égard l’on s’est référé à l’affaire Nottebohm et en
fait les Parties l’ont fréquemment mentionnée au cours de la procédure.
Toutefois, étant donné les aspects de droit et de fait que présente la
protection en l'espèce, la Cour estime qu’il ne saurait y avoir d’analogie
avec les questions soulevées ou la décision prise en cette affaire.

71. Dans la présente affaire, il n’est pas contesté que la société s’est
constituée au Canada et que son siège statutaire s’y trouve. La constitu-
tion de la société conformément au droit canadien a résulté d’un libre
choix. Non seulement la société a été formée, comme le voulaient ses
fondateurs, en vertu du droit canadien, mais encore elle est restée régie
par le droit canadien pendant plus de cinquante ans. Elle a conservé au
Canada son siège, sa comptabilité et le registre de ses actionnaires. Des
réunions du conseil d’administration s’y sont tenues pendant de nom-
breuses années. La société figure dans les dossiers du fisc canadien.
Ainsi s’est créé un lien étroit et permanent que le passage de plus d’un
demi-siècle a encore renforcé. Ce lien n’est nullement affaibli parce que
la société a exercé dès le début des activités commerciales en dehors du
Canada, car tel était son objet déclaré. Les rapports entre la Barcelona
Traction et le Canada sont donc multiples.

72. Au surplus la nationalité canadienne de la société est généralement
reconnue. Il est vrai qu’avant l’introduction d’une instance devant la
Cour trois gouvernements en dehors du Gouvernement canadien (ceux
du Royaume-Uni, des Etats-Unis et de la Belgique) avaient fait des

43
43 BARCELONA TRACTION (ARRÊT)

démarches au sujet de la manière dont la Barcelona Traction était traitée
par les autorités espagnoles. Le Gouvernement du Royaume-Uni est
intervenu pour le compte d’obligataires et d'actionnaires. Plusieurs dé-
marches ont également eu lieu de la part du Gouvernement des Etats-
Unis mais elles n’ont pas été effectuées en faveur de la société Barcelona
Traction en tant que telle.

73. Les deux gouvernements ont agi à certains moments en coopération
étroite avec le Gouvernement canadien. Un accord a été conclu en 1950
au sujet de la constitution d’une commission d’experts indépendante.
Alors que les Gouvernements belge et canadien avaient envisagé une
commission composée de membres belges, canadiens et espagnols, le
Gouvernement espagnol a suggéré une commission comprenant des
membres britanniques, canadiens et espagnols. Cette suggestion a été
acceptée par les Gouvernements britannique et canadien et la commission
fut chargée notamment d’établir le montant des fonds importés en
Espagne par la Barcelona Traction ou l’une quelconque de ses filiales, de
déterminer et d’évaluer les biens et services introduits dans ce pays, de
déterminer et d’évaluer les sommes retirées d’Espagne par la Barcelona
Traction ou l’une quelconque de ses filiales et de calculer les bénéfices
réalisés en Espagne par la Barcelona Traction ou l’une quelconque de
ses filiales, ainsi que les sommes pouvant être retirées du pays au 31 dé-
cembre 1949.

74. Quant au Gouvernement belge, il a également agi au début en
coopération étroite avec le Gouvernement canadien. Il a admis le carac-
tère canadien de la société dans la présente instance. Il a expressément
déclaré que la Barcelona Traction n’avait ni la nationalité espagnole ni
la nationalité belge et qu’il s’agissait d’une société canadienne constituée
au Canada. Le Gouvernement belge a même reconnu qu'il ne se pré-
occupait pas du préjudice subi par la Barcelona Traction elle-même, car
cela regardait le Canada.

75. Pour sa part, le Gouvernement canadien lui-même, qui ne semble
jamais avoir douté de son droit d’intervenir pour le compte de la société,
a exercé pendant des années la protection de la Barcelona Traction par
des démarches diplomatiques, notamment par sa note du 27 mars 1948,
où il a affirmé qu’un déni de justice avait été commis à l’égard des sociétés
Barcelona Traction, Ebro et National Trust et a demandé l’annulation
du jugement de faillite. I] a invoqué plus tard le traité anglo-espagnol de
1922 et l'accord anglo-espagnol de 1924, applicables au Canada. De
nouvelles notes canadiennes ont été adressées au Gouvernement espagnol
en 1950, 1951 et 1952. D’autres démarches ont eu lieu en 1954 et le Gou-
vernement canadien a renouvelé en 1955 l’expression du vif intérêt qu'il
attachait au cas de la Barcelona Traction et de ses filiales canadien-
nes. ,

76. En somme il ressort du dossier qu’à partir de 1948 le Gouverne-
ment canadien a fait auprès du Gouvernement espagnol de nombreuses
démarches dans lesquelles on ne saurait voir autre chose que l'exercice

44
44 BARCELONA TRACTION (ARRÊT)

de la protection diplomatique de la société Barcelona Traction. Il ne
s’agit donc pas d’un cas où la protection diplomatique a été refusée, ni
d’un cas où elle est restée théorique. Il est en outre manifeste que, pen-
dant toute la durée de son action diplomatique, le Gouvernement canadien
avait pleine connaissance de l’attitude et de l’action du Gouvernement
belge.

71. Il est vrai qu’à un moment donné le Gouvernement canadien a
cessé d’agir pour le compte de la Barcelona Traction, pour des motifs
qui n’ont pas été pleinement révélés, bien qu’un passage d’une lettre du
19 juillet 1955 émanant du secrétaire d’Etat aux Affaires extérieures du
Canada donne à penser que, pour le Gouvernement canadien, l'affaire
devait désormais être réglée par des négociations privées. Le Gouverne-
ment canadien n’en a pas moins conservé qualité pour exercer la protec-
tion diplomatique; aucun obstacle d’ordre juridique ne l’a empêché de le
faire; aucun fait n’est intervenu qui eût rendu cette protection impossible.
Le Gouvernement canadien a cessé son action de son plein gré.

78. La Cour rappelle que, dans les limites fixées par le droit inter-
national, un Etat peut exercer sa protection diplomatique par les moyens
et dans la mesure qu’il juge appropriés, car c’est son droit propre qu'il
fait valoir. Si les personnes physiques où morales pour le compte de qui
il agit estiment que leurs droits ne sont pas suffisamment protégés, elles
demeurent sans recours en droit international. En vue de défendre leur
cause et d’obtenir justice, elles ne peuvent que faire appel au droit in-
terne, si celui-ci leur en offre les moyens. Le législateur national peut im-
poser à l'Etat l’obligation de protéger ses citoyens à l’étranger. Il peut
également accorder aux citoyens le droit d’exiger que cette obligation soit
respectée et assortir ce droit de sanctions. Mais toutes ces questions restent
du ressort du droit interne et ne modifient pas la situation sur le plan
international.

79. L'Etat doit être considéré comme seul maitre de décider s’il ac-
cordera sa protection, dans quelle mesure il le fera et quand il y mettra
fin. I] possède à cet égard un pouvoir discrétionnaire dont l'exercice peut
dépendre de considérations, d’ordre politique notamment, étrangères au
cas d’espèce. Sa demande n'étant pas identique à celle du particulier ou
de la société dont il épouse la cause, l’État jouit d’une liberté d’action
totale. Quels que soient les motifs d’un changement d’attitude de sa part,
le fait ne saurait en soi justifier l'exercice d’une protection diplomatique
par un autre gouvernement, à moins qu’il n’y ait à cela un fondement
distinct et valable.

80. On ne saurait considérer que cela revienne à créer une situation
où la violation du droit reste sans remède, autrement dit une situation de

45
45 BARCELONA TRACTION (ARRÊT)

vide juridique. Les titulaires de droits ne sont aucunement obligés de les
exercer. Ii arrive parfois qu'aucun recours ne soit exercé bien que des
droits aient été lésés. Dire qu’on crée ainsi un vide serait assimiler un
droit à une obligation.

81. De ce que le Gouvernement canadien a cessé d'assurer la protection
diplomatique de la Barcelona Traction, on ne saurait déduire qu’il
n'existe aucun recours contre le Gouvernement espagnol pour le pré-
judice causé par des actes des autorités espagnoles qualifiés d’illicites. Ce
n’est pas un droit hypothétique qui a été conféré au Canada car il n’y a
pas d’obstacle juridique empêchant le Gouvernement canadien de pro-
téger la Barcelona Traction. Rien par conséquent ne vient étayer l’argu-
ment selon lequel la seule possibilité d’obtenir réparation pour le tort
causé à la Barcelona Traction et, à travers elle, à ses actionnaires était
que le Gouvernement belge saisisse la Cour d’une réclamation.

82. La Cour ne saurait accepter non plus l’idée que le Gouvernement
canadien devait forcément interrompre la protection qu’il accordait à
la Barcelona Traction et s’abstenir de l’exercer par d’autres voies,
simplement parce qu’il n’existait aucun lien de juridiction obligatoire
entre l'Espagne et le Canada. L'action judiciaire internationale n’est
qu’un des moyens dont disposent les Etats quand ils invoquent leur droit
d’exercer la protection diplomatique (Réparation des dommages subis au
service des Nations Unies, avis consultatif, C.I.J. Recueil 1949, p. 178).
L'absence d’un lien de juridiction ne peut être considérée, dans ce
domaine du droit international ni dans d’autres, comme entraînant
l’inexistence d’un droit.

83. Le droit de protection du Gouvernement canadien en ce qui
concerne la Barcelona Traction n’est pas affecté par la procédure actuelle.
Le Gouvernement espagnol n’a jamais contesté la nationalité canadienne
de la société, ni dans sa correspondance diplomatique avec le Gouverne-
ment canadien ni devant la Cour. De plus, il a reconnu sans réserve, tant
dans ses écritures qu’au cours des plaidoiries prononcées pendant la
présente instance, que le Canada était l’Etat national de la Barcelona
Traction. Par conséquent la Cour considère que le Gouvernement
- espagnol n’a pas mis en doute le droit du Canada de protéger la société.

84. Encore que la question du droit du Canada ne lui ait pas été
soumise, vu la nature de l’affaire, la Cour a estimé nécessaire de léclaircir.

© 85. La Cour examinera maintenant la demande belge d’un point de
vue différent. Faisant abstraction du droit interne, elle s’appuiera sur
la règle suivant laquelle, dans les relations interétatiques, les réclamations
sont toujours le fait d’un Etat, que celui-ci les introduise pour son propre

46
46 BARCELONA TRACTION (ARRÊT)

compte ou pour le compte d’un de ses ressortissants. Pour reprendre les
termes de la Cour permanente,

«Il n’y a donc pas lieu, à ce point de vue, de se demander si, à
Porigine du litige, on trouve une atteinte à un intérêt privé, ce qui
d’ailleurs arrive dans un grand nombre de différends entre Etats. »
(Concessions Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I.
série A n° 2, p. 12. Voir aussi Nottebohm, deuxiéme phase, arrét,
C.L.J. Recueil 1955, p. 24.)

86. Il s’ensuit que le Gouvernement belge aurait qualité pour introduire
une réclamation s’il pouvait établir qu’un de ses droits a été lésé et que
les actes incriminés ont entraîné la violation d’une obligation inter-
nationale née d’un traité ou d’une règle générale de droit. On a émis
l'opinion qu’un Etat peut par suite formuler une réclamation lorsque
des investissements faits par ses ressortissants à l’étranger subissent de
la sorte un préjudice et que, de tels investissements faisant partie des
ressources économiques de la nation, tout préjudice qu’ils viennent à
subir met directement en jeu les intérêts économiques de l'Etat.

87. Il est arrivé que des gouvernements interviennent en pareil cas,
non seulement quand leurs intérêts sont effectivement lésés, mais aussi
quand ils sont menacés. Il faut souligner cependant que ce genre d’action
est tout à fait différent de la protection diplomatique et se situe sur un
autre plan. Dès lors qu’un Etat admet sur son territoire des investisse-
ments ou des ressortissants étrangers, il est tenu, comme on l’a indiqué
au paragraphe 33, de leur accorder la protection de la loi. Mais il ne
devient pas l’assureur des ressources d’un autre Etat que ces investisse-
ments représentent. Tous les placements de cette nature comportent des
risques. La vraie question est de savoir s’il y a eu violation d’un droit
qui ne saurait être que le droit de l’État à ce que ses ressortissants
bénéficient d’un certain traitement garanti par le droit international
général en l’absence d’un traité applicable au cas d'espèce. D’autre part,
il a été souligné qu’en ce qui concerne les investissements l’appartenance
effective à une économie doit être prouvée. Cette preuve, ainsi qu’on l’a
admis, est parfois très difficile à faire, en particulier quand des entreprises
complexes sont en jeu. Ainsi le critère concret actuel serait remplacé
par un critère pouvant mener à une situation où aucune protection
diplomatique ne pourrait être exercée, avec cette conséquence qu’un
acte illicite commis par un autre Etat resterait sans remède.

88. Il suit de ce qui a déjà été exposé plus haut que, s’agissant d’actes
illicites, dirigés contre une société à capitaux étrangers, la règle générale
de droit international n’autorise que l'Etat national de cette société à
formuler une réclamation.

89. Compte tenu des importants événements survenus depuis cinquante
ans, de l'extension des investissements étrangers et de l’ampleur prise par
l’activité des sociétés sur le plan international, notamment celle des

47
47 BARCELONA TRACTION (ARRÊT)

sociétés holding, souvent multinationales, compte tenu aussi de la
prolifération des intérêts économiques des Etats, il peut être à première
vue surprenant que l’évolution du droit ne soit pas allée plus loin et que
des règles généralement reconnues ne se soient pas cristallisées sur le
plan international. Néanmoins un examen plus approfondi des faits
montre que le droit en la matière s’est formé en une période d’intense
conflit de systèmes et d’intérêts. Des rapports essentiellement bilatéraux
sont en cause, où les droits des Etats qui exercent la protection diploma-
tique et des Etats à l’égard desquels une protection est demandée ont
dû être également sauvegardés. Dans ce domaine comme dans d’autres,
un ensemble de règles n’aurait pu mûrir qu'avec l’assentiment des intéres-
sés. Les difficultés auxquelles on se heurte se reflètent dans l’évolution du
droit en la matière.

90. C’est pourquoi, dans l’état présent du droit, la protection des
actionnaires exige que l’on recoure à des stipulations conventionnelles
ou à des accords spéciaux conclus directement entre l'investisseur privé
et l'Etat où l'investissement est effectué. Les Etats assurent de plus en
plus fréquemment ce genre de protection dans leurs relations bilatérales
ou multilatérales, soit au moyen d’instruments spéciaux soit dans le
cadre d’ententes économiques de portée plus générale. Toute une évolu-
tion a eu lieu depuis la deuxième guerre mondiale en matière de protec-
tion des investissements à l’étranger, qui s’est traduite par la conclusion
de traités bilatéraux ou muitilatéraux entre Etats ou d’accords entre
Etats et sociétés. Ces instruments contiennent des dispositions sur la
compétence et la procédure en cas de différends concernant le traitement
des sociétés qui investissent par les Etats où les investissements sont faits.
Parfois les sociétés se voient conférer un droit direct de défendre leurs
intérêts contre les Etats par des procédures définies. Aucun instrument
de ce genre n’est en vigueur entre les Parties à la présente instance.

91. En ce qui concerne plus particulièrement les droits de l’homme,
auxquels le présent arrêt a déjà fait allusion au paragraphe 34, on doit
noter qu’ils comportent aussi une protection contre le déni de justice.
Toutefois, sur le plan universel, les instruments qui consacrent les droits
de l’homme ne reconnaissent pas qualité aux Etats pour protéger les
victimes de violations de ces droits indépendamment de leur nationalité.
C’est donc encore sur le plan régional qu’il a fallu chercher une solution
à ce problème. Ainsi, au sein du Conseil de l'Europe, dont l'Espagne
n’est pas membre, le problème de la recevabilité, auquel se heurte la
requête en la présente affaire, est résolu par la Convention européenne
des droits de l’homme qui autorise chaque Etat partie à la convention à
porter plainte contre tout autre Etat contractant à raison d’une violation
de la convention sans égard à la nationalité de la victime.

48
48 BARCELONA TRACTION (ARRÊT)

92. Puisque la règle générale en la matière n’autorise pas le Gouverne-
ment belge à présenter une réclamation en l’espèce, on doit encore
rechercher si des considérations d’équité n’exigent pas, comme il l’a fait
valoir au cours de la procédure, qu’un droit de protection lui soit reconnu.
Certes on a soutenu que, pour des raisons d'équité, un Etat devrait
pouvoir assumer dans certains cas la protection de ses ressortissants
actionnaires d’une société victime d’une violation du droit international.
Ainsi, une thèse s’est développée selon laquelle l’Etat des actionnaires
aurait le droit d’exercer sa protection diplomatique lorsque l'Etat dont
la responsabilité est en cause est l'Etat national de la société. Quelle que
soit la validité de cette thèse, elle ne saurait aucunement être appliquée
à la présente affaire, puisque l'Espagne n’est pas l'Etat national de la
Barcelona Traction.

93. En revanche la Cour estime que, dans le domaine de la protection
diplomatique comme dans tous les autres domaines, le droit international
exige une application raisonnable. I a été suggéré que, si l’on ne peut
appliquer dans un cas d’espèce la règle générale sélon laquelle le droit de
protection diplomatique d’une société revient à son Etat national, il
pourrait être indiqué, pour des raisons d’équité, que la protection des
actionnaires en cause soit assurée par leur propre Etat national. L’hypo-
thèse envisagée ne correspond pas aux circonstances de la présente
affaire.

94, Etant donné toutefois la nature discrétionnaire de la protection
diplomatique, les considérations d'équité ne sauraient exiger plus que
la possibilité de voir intervenir un Etat protecteur, qu’il s’agisse, en vertu
de la règle générale exposée plus haut, de P Etat national de la société ou,
à titre subsidiaire, de l'Etat national des actionnaires réclamant protec-
tion. Il convient aussi de tenir compte à ce sujet des conséquences
pratiques auxquelles on pourrait aboutir si l’on déduisait de considéra-
tions d’équité un droit plus large de protection pour [Etat des action-
naires. Il y a lieu tout d’abord de constater qu’en matière d’équité il
serait difficile d’établir des distinctions d’après des critères quantitatifs:
il semble que chacun des actionnaires doive avoir la même possibilité
de bénéficier de la protection diplomatique, qu’il possède ! pour cent ou
90 pour cent du capital social. Certes l’Etat protecteur peut ne pas se
montrer disposé à prendre fait et cause pour le petit actionnaire isolé,
mais il paraît difficile de lui dénier le droit de le faire au nom de considéra-
tions d’équité. Sur ce plan, la protection par l'Etat national des action-
naires ne saurait guère être dosée d’après l'importance absolue ou relative
du nombre d’actions en cause.

95. Il est vrai que le Gouvernement belge a également fait valoir que
les actions de la Barcelona Traction appartiendraient à des personnes
physiques ou morales de nationalité belge dans une proportion aussi
considérable que 88 pour cent et il en tire argument non seulement pour
fixer le montant des dommages-intérêts qu’il réclame, mais aussi pour
établir son droit d’agir en faveur des actionnaires belges. Néanmoins

49
49 BARCELONA TRACTION (ARRÊT)

cela n’affecte pas la thèse du Gouvernement belge en la matière, telle
qu’elle a été développée au cours de la procédure, qui implique en dernière
analyse qu’il pourrait suffire qu’une seule action appartienne à un
ressortissant d’un Etat pour que celui-ci soit fondé à exercer sa protec-
tion diplomatique.

96. La Cour considère que l'adoption de la thèse de la protection
diplomatique des actionnaires comme tels, en ouvrant la voie à des
réclamations diplomatiques concurrentes, pourrait créer un climat de
confusion et d'insécurité dans les relations économiques internationales.
Le danger serait d'autant plus grand que les actions des sociétés ayant
une activité internationale sont très dispersées et changent souvent de
mains. On pourrait peut-être faire valoir que, si le droit de protection
revenant aux Etats nationaux des actionnaires n’était considéré que
comme subsidiaire par rapport à celui de l’Etat national de la société,
le risque d’inconvénients de la nature envisagée serait moindre. Toutefois
la Cour doit constater que l’essence d’un droit subsidiaire est de ne
prendre naissance qu’au moment où le droit original cesse d’exister.
Comme le droit de protection revenant à l’Etat national de la société
ne saurait être tenu pour éteint du fait qu’il n’est pas exercé, il n’est pas
possible d'admettre qu’en cas de non-exercice les Etats nationaux des
actionnaires auraient un droit de protection subsidiaire par rapport à
celui de l’Etat national de la société. Au surplus l'examen de situations
de fait dans lesquelles on aurait éventuellement à appliquer cette théorie
donne lieu aux observations suivantes.

97. Il peut y avoir différents cas dans lesquels les actionnaires étrangers
d’une société désirent avoir recours à la protection diplomatique de leur
propre Etat national. Il se peut que l'Etat national de la société se refuse
purement et simplement à lui accorder sa protection ou qu’il commence
à l'exercer — comme dans le cas présent — mais ne poursuive pas son
action jusqu’au bout. Il se peut aussi que l'Etat national de la société
et l'Etat qui a commis une violation du droit international à l'égard de
celle-ci parviennent à un règlement de l’affaire en s’entendant sur une
compensation destinée à la société, mais que les actionnaires étrangers
trouvent la compensation insuffisante. Or, sur le plan des principes, il
serait difficile de distinguer entre ces trois cas pour ce qui concerne la
protection des actionnaires étrangers par leur Etat national puisque, dans
chacun de ces cas, ils auraient pu subir un préjudice réel. D’autre part,
l'Etat national de la société est parfaitement libre de déterminer dans
quelle mesure il y a lieu pour lui de la protéger et il n’est pas tenu de
rendre publics les motifs de sa décision. Concilier ce pouvoir discrétion-
naire de l'Etat national de la société avec un droit de protection revenant
à l'Etat national des actionnaires serait particulièrement difficile lorsque
le premier Etat a conclu avec l'Etat ayant enfreint le droit international
à l'égard de la société un accord qui alloue à celle-ci une compensation
considérée comme insuffisante par les actionnaires étrangers. Si, après
un tel règlement, l’Etat national de ceux-ci pouvait à son tour formuler

50
50 BARCELONA TRACTION (ARRÊT)

une réclamation à cause des mêmes faits, cela serait.de nature à introduire
dans la négociation de ce genre d’accords une insécurité contraire à la
stabilité que le droit international a pour objet d’établir dans les relations
internationales.

98. Il est bien vrai, comme il a été rappelé au paragraphe 53, que le
droit international reconnait des droits de protection paralléles dans le
cas d’une personne entrée au service d’une organisation internationale.
Il n’est pas exclu non plus que des réclamations concurrentes puissent
être formulées pour le compte d’une personne ayant une double natio-
nalité bien que, en occurrence, le manque d’un lien effectif avec l’un
des deux Etats puisse être opposé à l’exercice par cet Etat du droit de
protection. Il faut toutefois constater que, dans ces deux genres de
situations, le nombre de protecteurs possibles est nécessairement fort
réduit et que normalement leur identité n’est pas difficile 4 définir. En cela
ces cas de double protection se distinguent nettement des prétentions
auxquelles la. reconnaissance d’un droit général de protection d’action-
naires étrangers par leurs Etats nationaux respectifs pourrait donner
lieu.

99. Il convient d’observer aussi que les fondateurs d’une société
orientée vers des activités internationales doivent tenir compte du fait
que les Etats ont le pouvoir discrétionnaire d’accorder ou de refuser la
protection diplomatique à leurs ressortissants. En établissant une société
dans un pays étranger, ses fondateurs sont normalement mus par des
considérations spéciales; il s’agit souvent de profiter d'avantages fiscaux
ou autres offerts par l'Etat hôte. Il ne semble aucunement inéquitable que
les avantages ainsi obtenus aient pour contrepartie les risques créés par
le fait que la protection de la société et donc de ses actionnäires est ainsi
confiée à un Etat autre que l'Etat national de ces derniers.

100. Dans la présente affaire, il ressort de ce qui a été exposé plus
haut que la Barcelona Traction n’a jamais été réduite à une impuissance
telle qu’elle n’ait pu s'adresser à son Etat national, le Canada, pour
demander sa protection diplomatique, et que, autant que la Cour le
sache, rien n’aurait empêché le Canada de continuer à accorder sa
protection diplomatique à la Barcelona Traction s’il avait estimé devoir
le faire.

101. Pour les motifs ci-dessus indiqués, la Cour n’est pas d’avis que,
dans les circonstances particulières de la présente affaire, des considéra-
tions d’équité soient de nature à conférer qualité pour agir au Gouverne-
ment belge.

102. Au cours de la procédure, les Parties ont présenté un grand
nombre de documents et autres moyens de preuve pour étayer leurs

51
5] BARCELONA TRACTION (ARRET)

conclusions respectives. La Cour en a pris connaissance. D’un côté, il a
été soutenu que les autorités administratives et judiciaires espagnoles
ont commis des actes illicites et que ces actes engagent la responsabilité
internationale de l'Espagne. De l’autre, on a affirmé que, dans la poursuite
de leur activité, la Barcelona Traction et ses filiales ont violé la loi espa-
gnole et causé un préjudice à l’économie espagnole. À supposer que les
faits soient établis dans les deux cas, les derniers ne sauraient en aucune
façon légitimer les premiers. La Cour a pu apprécier toute l’importance
des problèmes juridiques soulevés par l’allégation qui est à la base de la
demande belge de réparation et qui concerne les dénis de justice qu’au-
raient commis des organes de l’Etat espagnol. Cependant la possession
par le Gouvernement belge d’un droit de protection constitue une condi-
tion préalable à l’examen de ces problèmes. Attendu que la qualité pour
agir devant la Cour n’a pas été démontrée, il n’y a pas lieu que la Cour
se prononce dans son arrêt sur tout autre aspect de l’affaire sur lequel
elle ne devrait prendre position que si le Gouvernement belge avait un
droit de protection à l'égard de ses ressortissants, actionnaires de la
Barcelona Traction.

103. En conséquence,
LA COUR

rejette la demande du Gouvernement belge par quinze voix contre
une, douze des voix de la majorité se fondant sur les motifs énoncés dans
le présent arrêt.

Fait en français et en anglais, le texte français faisant foi, au palais
de la Paix, à La Haye, le 5 février mil neuf cent soixante-dix, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement du Royaume
de Belgique et au Gouvernement de l'Etat espagnol.

Le Président,
(Signé) J. L. BUSTAMANTE Y RIVERO.

Le Greffier,
(Signé) S. AQUARONE.

52
52 BARCELONA TRACTION (DÉCL. PETRÉN ET ONYEAMA)

MM. PETRÉN et ONYEAMA, juges, font la déclaration commune sui-
vante:

Nous sommes d’accord avec le dispositif et les motifs de l’arrêt sous
réserve de la déclaration suivante:

Au sujet de la nationalité de la Barcelona Traction, l’arrêt mentionne
l'existence d'opinions selon lesquelles on pourrait opposer à l'exercice
du droit de protection diplomatique envers une société le manque d’un
lien effectif entre la société et l’Etat qui réclame le droit de protection.
Dans ce contexte, l’arrêt évoque aussi la décision rendue en l'affaire
Nottebohm selon laquelle l’absence d’un lien de rattachement réel entre
un Etat et une personne physique ayant acquis sa nationalité peut être
opposée à l’exercice par cet Etat de la protection diplomatique à l’égard
de ladite personne. Le présent arrêt conclut ensuite que, étant donné les
aspects de droit et de fait que présente la protection en l’espèce, il ne
saurait y avoir d’analogie avec les questions soulevées ou la décision prise
en l’affaire Nottebohm.

Or, dans la présente affaire, le Gouvernement espagnol a fait valoir et
le Gouvernement belge n’a pas contesté que, la Barcelona Traction ayant
été constituée selon ia loi canadienne et ayant son siège statutaire à
Toronto, elle est de nationalité canadienne et que le Canada est qualifié
pour la protéger.

Le droit de protection du Canada étant ainsi reconnu par les deux
Parties au litige, la première question qui s'impose à la Cour dans le
cadre de la troisième exception préliminaire, se réduit à savoir si, à côté
du droit de protection revenant à l’État national d’une société, il peut
exister pour un autre Etat un droit de protéger des actionnaires de la
société qui sont ses ressortissants. Dans ces conditions, il n’y a pas lieu
pour la Cour d’aborder en l’espèce la question de savoir si le principe du
lien effectif est applicable à la protection diplomatique des personnes
morales et encore moins de faire des conjectures pour savoir si, dans
l’affirmative, des objections valables auraient pu être faites contre
l'exercice par le Canada de la protection diplomatique de la Barcelona
Traction.

M. Lacus, juge, fait la déclaration suivante:

Je souscris pleinement aux motifs et aux conclusions de l’arrêt mais
voudrais y ajouter l'observation suivante:

La Cour a constaté, compte tenu des éléments de droit et de fait
pertinents, que le demandeur, le Gouvernement belge, n’a pas qualité
en l’espèce. En même temps, elle a dit que la procédure qui vient de
s’achever n’affecte pas le droit de protection du Gouvernement canadien
en ce qui concerne la Barcelona Traction.

53
53 BARCELONA TRACTION (DECL. LACHS)

Je considère que l'existence de ce droit est une base essentielle de la
motivation de la Cour et que son importance est soulignée par la gravité
de la demande et la nature particulière des actes illicites dont cette
demande accuse certaines autorités de l'Etat défendeur.

M. BUSTAMANTE Y RIVERO, Président, sir Gerald FITZMAURICE, MM.
TANAKA, JESSUP, MORELLI, PADILLA NERVO, GROS et AMMOUN, juges,
joignent à l’arrét les exposés de leur opinion individuelle.

M. RIPHAGEN, juge ad hoc, joint à l'arrêt l'exposé de son opinion
dissidente.

{Paraphé) J.L. B.-R.
(Paraphé) S.A.
